        Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 1 of 72



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL NEWMAN
     Senior Assistant Attorney General
 3   SARAH E. BELTON
     Supervising Deputy Attorney General
 4   REBEKAH A. FRETZ
     JAMES F. ZAHRADKA II
 5   GARRETT M. LINDSEY (SBN 293456)
     Deputy Attorneys General
 6    300 South Spring Street, Suite 1702
      Los Angeles, CA 90013
 7    Telephone: (213) 269-6402
      E-mail: Garrett.Lindsey@doj.ca.gov
 8   Attorneys for Plaintiff State of California
 9
                              IN THE UNITED STATES DISTRICT COURT
10
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
                                        SAN FRANCISCO DIVISION
12

13   STATE OF MICHIGAN, STATE OF                            Case No. 3:20-cv-04478-SK
     CALIFORNIA, DISTRICT OF
14   COLUMBIA, STATE OF HAWAII, STATE                       PLAINTIFFS’ NOTICE OF MOTION
     OF MAINE, STATE OF MARYLAND,                           AND MOTION FOR PRELIMINARY
15   STATE OF NEW MEXICO,                                   INJUNCTION; MEMORANDUM OF
     COMMONWEALTH OF                                        POINTS AND AUTHORITIES IN
16   PENNSYLVANIA, STATE OF                                 SUPPORT THEREOF
     WISCONSIN, THE BOARD OF
17   EDUCATION FOR THE CITY SCHOOL                          Date:            August 24, 2020
     DISTRICT OF THE CITY OF NEW YORK,                      Time:            9:30 AM
18   BOARD OF EDUCATION FOR THE CITY                        Judge:           Hon. Sallie Kim
     OF CHICAGO, CLEVELAND                                  Trial Date:      None set
19   MUNICIPAL SCHOOL DISTRICT                              Action Filed:    July 7, 2020
     BOARD OF EDUCATION, and SAN
20   FRANCISCO UNIFIED SCHOOL
     DISTRICT,
21
                                             Plaintiffs,
22
                    v.
23

24   ELISABETH D. DEVOS, in her official
     capacity as the United States Secretary of
25   Education, and UNITED STATES
     DEPARTMENT OF EDUCATION,
26
                                           Defendants.
27

28

                           Pls.’ Notice of Mot. and Mot. for Prelim. Inj. (3:20-cv-4478-SK)
         Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 2 of 72



 1                                                       TABLE OF CONTENTS
 2                                                                                                                                              Page
 3   Introduction ..................................................................................................................................... 1
     Background ..................................................................................................................................... 3
 4
            I.        The Pandemic’s Effect on Public Elementary and Secondary Education............... 3
 5          II.       ESSER and GEER Funds to Assist Public Schools ................................................ 5
 6          III.      The Department’s Guidance and the Rule .............................................................. 6
            IV.       The Impact of the Department’s Actions on Plaintiffs ........................................... 9
 7
     Legal Standard ................................................................................................................................ 9
 8   Argument ...................................................................................................................................... 10
 9          I.        Plaintiffs Are Likely to Succeed on their Claims that the Rule and the
                      Guidance Are Unlawful and Unconstitutional ...................................................... 10
10                    A.          The Rule and the Guidance Are Ultra Vires, Violate the Separation
                                  of Powers, and Exceed ED’s Statutory Authority..................................... 10
11
                                  1.          ED Has No Rulemaking Authority under Sections 18002,
12                                            18003, and 18005 of the CARES Act ........................................... 10
                                  2.          ED Has No Authority to Attach a Supplement-Not-Supplant
13                                            Condition to ESSER or GEER Funds ........................................... 11
14                                3.          ED Does Not Have Implicit Authority to Issue the Rule .............. 12
                      B.          The Funding Conditions in the Rule and the Guidance Violate the
15                                Spending Clause ........................................................................................ 16
16                    C.          ED’s Actions Are Arbitrary and Capricious in Violation of the APA ...... 20
                      D.          The Rule Is Procedurally Defective Under the APA as ED Did Not
17                                Have Good Cause to Issue the Rule as an Interim Final Rule. ................. 25
18          II.       Plaintiffs Will Suffer Irreparable Harm ................................................................ 27
            III.      The Public Interest Weighs Heavily in Favor of Provisional Relief..................... 29
19
     Conclusion .................................................................................................................................... 30
20

21

22

23

24

25

26

27

28
                                                                              i
                                      Pls.’ Notice of Mot. and Mot. for Prelim. Inj. (3:20-cv-4478-SK)
         Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 3 of 72



 1                                                  TABLE OF AUTHORITIES
 2                                                                                                                                       Page
 3
     CASES
 4
     All. for the Wild Rockies v. Cottrell
 5       632 F.3d 1127 (9th Cir. 2011).....................................................................................................9
 6
     Am. Trucking Ass’ns v. City of Los Angeles
 7      559 F.3d 1046 (9th Cir. 2009)...................................................................................................29

 8   Arlington Cent. Sch. Dist. Bd. of Educ. v. Murphy
         548 U.S. 291 (2006) ..................................................................................................................17
 9
     Azar v. Allina Health Servs.
10      139 S. Ct. 1804 (2019) ..............................................................................................................11
11   California v. Azar
12      911 F.3d 558 (9th Cir. 2018).........................................................................................25, 26, 28

13   City & Cty. of San Francisco v. Sessions
         349 F. Supp. 3d 924 (N.D. Cal. 2018) ......................................................................................20
14
     City & Cty. of San Francisco v. Trump
15       897 F.3d 1225 (9th Cir. 2018).............................................................................................10, 30
16   City of Los Angeles v. Barr
         941 F.3d 931 (9th Cir. 2019).....................................................................................................12
17

18   City of Los Angeles v. McLaughlin
         865 F.2d 1084 (9th Cir. 1989)...................................................................................................12
19
     Cty. of Santa Clara v. Trump
20      250 F. Supp. 3d 497 (N.D. Cal. 2017) ......................................................................................28
21   Cty. of Santa Clara v. Trump
        275 F. Supp. 3d 1196 (N.D. Cal. 2017) ....................................................................................18
22

23   Dep’t of Homeland Sec. v. Regents of the Univ. of Cal.
        140 S. Ct. 1891 (2020) ........................................................................................................21, 22
24
     E. Bay Sanctuary Covenant v. Trump
25       950 F.3d 1242 (9th Cir. 2020)...................................................................................................24

26   FCC v. Fox Television Stations, Inc.
       556 U.S. 502 (2009) ............................................................................................................21, 22
27

28
                                                                         ii
                                    Pls.’ Notice of Mot. and Mot. for Prelim. Inj. (3:20-cv-4478-SK)
         Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 4 of 72



 1                                                  TABLE OF AUTHORITIES
                                                          (continued)
 2                                                                                                                                       Page
 3   Gonzales v. Oregon
        546 U.S. 243 (2006) ..................................................................................................................12
 4
     In re Aiken Cty.
 5
         725 F.3d 255 (D.C. Cir. 2013) ..................................................................................................10
 6
     Kollaritsch v. Mich. State Univ. Bd. of Trs.
 7      944 F.3d 613 (6th Cir. 2019).....................................................................................................16

 8   La. Pub. Serv. Comm’n v. FCC
         476 U.S. 355 (1986) ..................................................................................................................10
 9
     League of Wilderness Defenders/Blue Mountains Biodiversity Project v.
10      Connaughton
11      752 F.3d 755 (9th Cir. 2014).....................................................................................................29

12   Meyer v. Nebraska
       262 U.S. 390 (1923) ..................................................................................................................30
13
     Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co.
14      463 U.S. 29 (1983) ..............................................................................................................20, 22
15   Nat’l Fed’n of Indep. Bus. v. Sebelius
        132 S. Ct. 2566 (2012) ........................................................................................................13, 18
16

17   New York v. HHS
        414 F. Supp. 3d 475 (S.D.N.Y. 2019) .......................................................................................18
18
     Nken v. Holder
19      556 U.S. 418 (2009) ..................................................................................................................29
20   Paulsen v. Daniels
        413 F.3d 999 (9th Cir. 2005).....................................................................................................25
21

22   Pennhurst State Sch. & Hosp. v. Halderman
        451 U.S. 1 (1981) ..........................................................................................................10, 16, 17
23
     Russello v. United States
24      464 U.S. 16 (1983) ....................................................................................................................11

25   Safe Air for Everyone v. EPA
        488 F.3d 1088 (9th Cir. 2007).............................................................................................20, 21
26
     SEC v. Chenery Corp.
27
        318 U.S. 80 (1943) ....................................................................................................................21
28
                                                                         iii
                                    Pls.’ Notice of Mot. and Mot. for Prelim. Inj. (3:20-cv-4478-SK)
         Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 5 of 72



 1                                                     TABLE OF AUTHORITIES
                                                             (continued)
 2                                                                                                                                               Page
 3   Sequoia Orange Co. v. Yeutter
        973 F.2d 752 (9th Cir. 1992).....................................................................................................26
 4
     Sierra Club v. Trump
 5
         No. 19-16102, 2020 WL 3478900 (9th Cir. June 26, 2020) .....................................................30
 6
     South Dakota v. Dole
 7      483 U.S. 203 (1987) ..................................................................................................................16

 8   Texas v. United States
        809 F.3d 134 (5th Cir. 2015).....................................................................................................28
 9
     Trump v. Int’l Refugee Assistance Project
10      137 S. Ct. 2080 (2017) ................................................................................................................9
11
     United States v. Timilty
12      148 F.3d 1 (1st Cir. 1998) .........................................................................................................14

13   United States v. Valverde
        628 F.3d 1159 (9th Cir. 2010)...................................................................................................26
14
     United States v. Youssef
15      547 F.3d 1090 (9th Cir. 2008)...................................................................................................11
16   Wilder’s S.S. Co. v. Low
17      112 F. 161 (9th Cir. 1901).........................................................................................................13

18   Winter v. NRDC
        555 U.S. 7 (2008) ..................................................................................................................9, 29
19
     FEDERAL STATUTES
20
     5 United States Code
21      § 553 ....................................................................................................................................25, 26
22      § 706 ....................................................................................................................................20, 27

23   20 United States Code
        § 1232 ........................................................................................................................................26
24      § 6313 ..........................................................................................................................................6
        § 6315 ..........................................................................................................................................6
25      § 6320 ................................................................................................................................6, 7, 19
        § 6321 ..........................................................................................................................................8
26
        §§ 6332-6339 ..............................................................................................................................5
27      § 7881 ....................................................................................................................................7, 15

28
                                                                             iv
                                      Pls.’ Notice of Mot. and Mot. for Prelim. Inj. (3:20-cv-4478-SK)
         Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 6 of 72



 1                                                     TABLE OF AUTHORITIES
                                                             (continued)
 2                                                                                                                                               Page
 3   Coronavirus Aid, Relief, and Economic Security Act, Pub. L. No. 116-136, 134
        Stat. 281 (attached as Appendix) ...................................................................................... passim
 4
     Further Consolidated Appropriations Act, 2020, Pub. L. No. 116-94, 133 Stat.
 5
        2534 ...........................................................................................................................................13
 6
     OTHER AUTHORITIES
 7
     34 Code of Federal Regulations
 8      § 76.665 ...........................................................................................................................8, 11, 19

 9   166 Congressional Record
        E340 (daily edition March 31, 2020) (statement of Representative Jayapal) ...........................24
10      H1856 (daily edition March 27, 2020) (statement of Representative
11      Underwood) ..............................................................................................................................23

12   CARES Act Programs; Equitable Services to Students and Teachers in Non-Public
       Schools, 85 Federal Register 39,479 (July 1, 2020) ......................................................... passim
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                              v
                                      Pls.’ Notice of Mot. and Mot. for Prelim. Inj. (3:20-cv-4478-SK)
        Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 7 of 72



 1         NOTICE OF MOTION AND MOTION FOR PRELIMINARY INJUNCTION
 2         PLEASE TAKE NOTICE that on Aug. 24, 2020 at 9:30 AM Plaintiffs hereby move the Court
 3   under Federal Rule of Civil Procedure 65 for entry of a preliminary injunction prohibiting
 4   Defendants from imposing or enforcing an equitable services requirement under Section 18005 of
 5   the Coronavirus Aid, Relief, and Economic Security Act (CARES Act or Act) in a manner not
 6   wholly and explicitly described by Section 1117 of the Elementary and Secondary Education Act of
 7   1965 (ESEA). Defendants have promulgated a guidance document and interim final rule in violation
 8   of the U.S. Constitution and the Administrative Procedure Act. Plaintiffs seek an order from the
 9   Court prohibiting Defendants from imposing or enforcing unlawful limitations or requirements on
10   the use of funds allocated under Sections 18002 and 18003 of the CARES Act. This motion is based
11   on this Notice of Motion and Motion, the Memorandum of Points and Authorities, the
12   accompanying declarations and Request for Judicial Notice (RJN), as well as the papers, evidence
13   and records on file, and any other written or oral evidence or arguments as may be presented.
14                       MEMORANDUM OF POINTS AND AUTHORITIES
15                                             INTRODUCTION
16         Plaintiffs bring this motion to seek provisional relief to stop the U.S. Department of
17   Education’s (ED) unlawful attempt to divert hundreds of millions of dollars of emergency
18   assistance, intended by Congress to enable public schools to prepare for and respond to the
19   COVID-19 pandemic, for services to private-school students. In the CARES Act, H.R. 748, 116th
20   Cong. (2020), Congress appropriated approximately $16 billion for elementary and secondary
21   schools, funneling the money through well-established Title I allocation formulas—directing the
22   funding to local educational agencies (LEAs) (i.e., school districts) with significant populations of
23   students from low-income families. Congress directed that a portion of this funding be reserved
24   by recipient LEAs to provide “equitable services” to at-risk private-school students in their
25   districts, consistent with Title I’s requirements. Rather than follow Congress’s clear directive, ED
26   essentially rewrote this equitable services provision of the CARES Act through a guidance
27   document and, subsequently, an interim final rule, in a manner that favors private schools and
28   contradicts the statute’s plain language and congressional intent.
                                                      1
                           Pls.’ Notice of Mot. and Mot. for Prelim. Inj. (3:20-cv-4478-SK)
        Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 8 of 72



 1         ED’s guidance document directed LEAs to allocate CARES Act funds based on the total
 2   number of all private-school students, rather than the total number of low-income private-school
 3   students as provided under the Title I equitable services requirement that Congress referenced in
 4   the CARES Act, and then to provide equitable services to all private school students, rather than
 5   only those at risk as also required under the Title I equitable services requirement that Congress
 6   referenced in the CARES Act. ED’s rewrite of the allocation method and eligibility of private-
 7   school students shifts a significantly higher percent of LEAs’ CARES Act funding to private
 8   schools, leaving the public schools with less funding to respond to the pandemic.
 9         After significant push back from numerous stakeholders, including state educational
10   agencies, ED doubled down on its erroneous interpretation of the CARES Act with the
11   publication of an interim final rule. The rule—which was effective immediately and did not
12   provide for any notice and comment—followed ED’s original guidance, pushing LEAs to divert
13   their CARES Act funds away from public schools to fund services for all private school students.
14   The Rule offered LEAs an untenable choice: follow ED’s guidance or be subjected to punitive
15   restrictions on the use of the funds for public schools. Both options are unsupported by the plain
16   language of the statute, and the so-called “choice” appears to be an attempt to force LEAs to
17   follow ED’s original scheme and divert more funding to private schools.
18         The Department’s guidance and interim final rule are ultra vires and violate separation of
19   powers principles and the Spending Clause because the CARES Act neither requires LEAs to
20   divert funding from public schools to provide equitable services for all private-school students,
21   nor delegates authority to Defendants to impose any such allocation requirements. To the
22   contrary, the Department’s guidance and interim final rule directly conflict with the plain
23   language of the statute, which manifests Congress’s intent to: (a) allocate funding for equitable
24   services for private-school students based on the number of low-income private-school students
25   within the LEA, and (b) provide LEAs flexibility to use the CARES Act funding for their public
26   schools. The Department’s guidance and interim final rule violate the Administrative Procedure
27   Act (APA) because they are in excess of statutory authority, are arbitrary and capricious, and
28   were issued without complying with notice and comment requirements.
                                                   2
                           Pls.’ Notice of Mot. and Mot. for Prelim. Inj. (3:20-cv-4478-SK)
          Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 9 of 72



 1           ED’s guidance and rule will irreparably harm Plaintiffs and their public-school students
 2   by diverting funding away from the public schools at a time when such emergency relief is
 3   urgently needed and when state and local government budgets are stretched thin by the effects of
 4   the pandemic. Congress appropriated these funds for the express purpose of quickly providing
 5   emergency support for public-educational agencies’ response to the fallout from the COVID-19
 6   pandemic. Plaintiffs require such funding not only to assist their public schools’ transition to
 7   remote learning, obtain personal protective equipment (PPE) for students and staff, and deep-
 8   clean their schools, among other emergency needs, but also to provide supports for their
 9   vulnerable populations beyond the provision of core educational services. ED seeks to force
10   LEAs to divert hundreds of millions of dollars that Congress directed to these public schools and
11   targeted at vulnerable students, for services to all private-school students—regardless of need—
12   despite private schools having access to other funding sources in the CARES Act, which are
13   unavailable to traditional public schools. Immediate relief is required as Plaintiff States and LEAs
14   must have a clear understanding of how to allocate and use the emergency CARES Act funding
15   as they prepare for the start of the 2020-2021 school year.
16           Plaintiffs respectfully request that the Court grant their motion and enjoin ED’s erroneous
17   and unauthorized guidance and rule.
18                                               BACKGROUND
19   I.     THE PANDEMIC’S EFFECT ON PUBLIC ELEMENTARY AND SECONDARY EDUCATION
20          The effect of COVID-19 on elementary and secondary education has been swift,
21   multifaceted, and unsparing. Schools across the county were forced to suspend in-person
22   instruction to slow the spread of the virus and protect the health of students, staff, and their
23   families. See Guerrant Decl. ¶ 13; Constancio Decl. ¶ 11; Goldson Decl. ¶ 11; Gordon Decl. ¶ 13;
24   Hoffmann Decl. ¶ 10; Jackson Decl. ¶ 12; Jones Decl. ¶ 9; Kaneshiro-Erdmann Decl. ¶¶ 10, 12;
25   Salmon Decl. ¶ 8; Stem Decl. ¶ 10; Stewart Decl. ¶ 14; Wallace Decl. ¶ 10. Many schools then
26   transitioned quickly to remote learning. See Guerrant Decl. ¶¶ 13-14; Constancio Decl. ¶¶ 11-13;
27   Baca Decl. ¶ 10; Goldson Decl. ¶ 11; Gordon Decl. ¶ 13; Hoffmann Decl. ¶ 9; Jackson Decl. ¶
28   12; Jones Decl. ¶ 10; Makin Decl. ¶¶ 11-13; Salmon Decl. ¶ 8; Stewart Decl. ¶ 14; Wallace Decl.
                                                    3
                            Pls.’ Notice of Mot. and Mot. for Prelim. Inj. (3:20-cv-4478-SK)
       Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 10 of 72



 1   ¶ 11. This transition required significant expenditures on computer software, internet-connected
 2   devices for students, and other technologies to ensure learning could continue remotely. See
 3   Constancio Decl. ¶ 13; Goldson Decl. ¶ 11; Gordon Decl. ¶ 13; Hoffmann Decl. ¶¶ 10, 12;
 4   Jackson Decl. ¶¶ 12-13, 17; Jones Decl. ¶ 14; Kaneshiro-Erdmann Decl. ¶¶ 10-11; Makin Decl. ¶
 5   15; Oates Decl. ¶ 24; Salmon Decl. ¶ 9; Stewart Decl. ¶ 26; Wallace Decl. ¶ 11.
 6         In addition to the ongoing costs associated with transitioning to remote learning, to prepare
 7   for the 2020-2021 school year, LEAs and schools have sought to procure PPE, deep-clean
 8   schools, and take other proactive measures to allow for safer in-person instruction. See Guerrant
 9   Decl. ¶ 28; Gordon Decl. ¶ 24; Jackson Decl. ¶ 15; Jones Decl. ¶¶ 14, 29; Kaneshiro-Erdmann
10   Decl. ¶ 25; Makin Decl. ¶¶ 16-17, 29; Oates Decl. ¶ 24; Salmon Decl. ¶ 22; Stem Decl. ¶ 14;
11   Stewart Decl. ¶ 26. Most States and LEAs are still determining how and if in-person instruction
12   could restart for the 2020-2021 school year and what the additional costs would be if remote
13   learning continued. See Guerrant Decl. ¶ 13; Constancio Decl. ¶¶ 13-14; Goldson ¶ 11; Jackson
14   Decl. ¶ 18; Jones Decl. ¶ 11; Kaneshiro-Erdmann Decl. ¶ 10; Makin Decl. ¶ 13; Oates Decl. ¶ 24;
15   Stem Decl. ¶ 13; Stewart Decl. ¶ 15.
16         While ED emphasizes that “[t]he pandemic has harmed all our Nation’s students by
17   disrupting their education,” the health and economic impacts of the virus have been concentrated
18   among the Nation’s low-income families, especially families of color. RJN Ex. G; see Jones Decl.
19   ¶ 12. These are, in many cases, the same students who will need more assistance when school
20   returns, including remedial instruction, mental health services, free and reduced-price meals, and
21   other supports. States and LEAs must ensure that meals are served to qualifying students and
22   families; special education and related services are provided to students with disabilities; English
23   learners and migrant students have access to appropriate instruction and supports; and public
24   education is free and accessible to all students, including economically disadvantaged students.
25   Public schools are financially responsible for providing these supports; private schools are not.
26         As they take on the financial challenges of transitioning to remote learning and preparing
27   for the 2020-2021 school year, State Education Agencies’ (SEAs) and LEAs’ budgets have been
28   substantially impacted by the economic effects of the pandemic on state and local tax revenues.
                                                     4
                           Pls.’ Notice of Mot. and Mot. for Prelim. Inj. (3:20-cv-4478-SK)
       Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 11 of 72



 1   See Guerrant Decl. ¶¶ 12, 15, 26; Constancio Decl. ¶ 16; Goldson ¶¶ 10, 13; Gordon Decl. ¶ 12;
 2   Hoffmann Decl. ¶ 13; Jackson Decl. ¶ 26; Jones Decl. ¶ 14; Kaneshiro-Erdmann Decl. ¶¶ 15, 25;
 3   Oates Decl. ¶ 10; Salmon Decl. ¶ 11; Stem Decl. ¶ 27; Wallace Decl. ¶ 12. In short, the States and
 4   their public schools are facing a perfect storm caused by COVID-19 and the economic impact of
 5   efforts to combat it.
 6   II.   ESSER AND GEER FUNDS TO ASSIST PUBLIC SCHOOLS
 7         To address the described needs in public schools, on March 27, Congress enacted the
 8   CARES Act, under which it appropriated $30.75 billion to ED “to prevent, prepare for, and
 9   respond to coronavirus, domestically or internationally.” Coronavirus Aid, Relief, and Economic
10   Security Act (CARES Act or Act), P.L. No. 116-136, 134 Stat. 281, 564. Within that amount,
11   relevant here, Congress created two programs, the Governor’s Emergency Education Relief Fund
12   (GEER) and the Elementary and Secondary School Emergency Relief Fund (ESSER), and
13   appropriated approximately $16 billion for public elementary and secondary education for these
14   programs. Id. §§ 18001(b)(1), (3), 18002-18003.
15         In the CARES Act, Congress directed ED to provide emergency grants from the GEER
16   fund to state governors; in turn, governors are to distribute the funds to LEAs and other
17   educational entities that “have been most significantly impacted by coronavirus.” Id. § 18002(a),
18   (c). The funds may then be used to support the LEAs “to continue to provide educational services
19   to their students and to support the on-going functionality of the [LEA].” Id. § 18002(c)(1).
20         Congress instructed ED to distribute the ESSER funds to SEAs “in the same proportion as
21   each State received under [Title I, Part A] in the most recent fiscal year.” Id. § 18003(b).
22   Allocation of Title I-A funds to states is based primarily on the numbers of children from low-
23   income families and foster children in each state’s LEAs. See 20 U.S.C. §§ 6332-6339. The SEAs
24   must then sub-grant 90 percent of the ESSER funds to LEAs in the state “in proportion to the
25   amount of funds such [LEAs] and charter schools that are local educational agencies received
26   under [Title I-A] in the most recent fiscal year.” CARES Act § 18003(c). Thus, only LEAs that
27   participate in the Title I-A program—because they have a high proportion of economically-
28   disadvantaged children—are eligible to receive ESSER local subgrants. See RJN Ex. A at 4.
                                                    5
                             Pls.’ Notice of Mot. and Mot. for Prelim. Inj. (3:20-cv-4478-SK)
       Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 12 of 72



 1         Through the CARES Act, Congress provided LEAs that receive ESSER funds wide latitude
 2   to use the funds, listing twelve authorized uses in the Act, including for broad purposes such as
 3   “activities that are necessary to maintain the operation of and continuity of services in [LEAs] and
 4   continuing to employ existing staff of the [LEA],” i.e., to support any operation, service, or staff
 5   existing prior to the pandemic. Id. § 18003(d)(12); see also id. § 18003(d)(1)-(12).
 6         Congress required LEAs that receive GEER and/or ESSER funds to reserve a portion of
 7   these funds to provide “equitable services” to private-school students “in the same manner as
 8   provided under Section 1117 of the ESEA of 1965.” Id. § 18005(a) (emphasis added). Section
 9   1117 of the ESEA, 20 U.S.C.§ 6320, which is part of Title I-A, sets both the method of
10   apportioning funds for equitable services and the eligibility for such services. For allocation, the
11   LEA calculates the “proportional share” of the funds for equitable services “based on the number
12   of children from low-income families who attend private schools” and reside in the “participating
13   school attendance areas” (i.e., the geographic area in which children are normally served by a
14   Title I-A school). 20 U.S.C. § 6320(a)(4)(A); see also 20 U.S.C. § 6313(a)(2) (defining “school
15   attendance area”). Once the LEA has calculated the proportional share for equitable services, it
16   uses those funds to provide services to at-risk private-school students after consultation with the
17   private schools. 20 U.S.C. § 6320(a) (incorporating definition of “eligible children” from 20
18   U.S.C. § 6315(c)). ED confirmed the Section 1117 proportional share calculation and the
19   eligibility for equitable services under Section 1117 in a guidance document issued in October
20   2019. See RJN Ex. B at 30.
21   III. THE DEPARTMENT’S GUIDANCE AND THE RULE
22          Despite ED reiterating the well-established proportional share calculation and eligibility
23   requirements for equitable services under Section 1117 just months ago, ED decided to modify
24   these requirements for CARES Act funds, contradicting Congress’s clear instruction in the
25   CARES Act that equitable services be provided “in the same manner as provided under Section
26   1117.” CARES Act § 18005(a) (emphasis added).
27          On April 30, 2020, the Department issued a guidance document, titled Providing
28   Equitable Services to Students and Teachers in Non-Public Schools Under the CARES Act
                                                    6
                           Pls.’ Notice of Mot. and Mot. for Prelim. Inj. (3:20-cv-4478-SK)
       Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 13 of 72



 1   Programs (Guidance), interpreting Section 18005 of the CARES Act. RJN Ex. C. In the
 2   Guidance, ED instructs LEAs to calculate the proportional share of their CARES Funds for
 3   equitable services by the comparative enrollments of all students in public and private schools in
 4   the district, rather than the comparative enrollments of low-income students, as required by
 5   Section 1117(a)(4)(A)(i). Compare RJN Ex. C at 6-7 with 20 U.S.C. § 6320(a)(4)(A)(i). In
 6   essence, ED rejects the calculation of the proportionate share under Section 1117 that Congress
 7   specified in the CARES Act and instead adopts the calculation under a different section of the
 8   ESEA, Section 8501 (found at 20 U.S.C. § 7881). By changing the calculation method to
 9   determine the proportional share of CARES Act funding for equitable services, the amount of
10   CARES Act funds allocated for private schools is drastically inflated because low-income
11   students generally comprise a relatively smaller share of their overall enrollment than at public
12   schools. See, e.g., Hoffmann Decl. ¶ 33. In addition to changing the proportional share
13   calculation, ED instructed LEAs to provide equitable services to all private-school students,
14   rather than only the at-risk private-school students in the participating school attendance area.
15   RJN Ex. C at 5. This aspect of the Guidance ignores Section 1117’s eligibility requirements
16   providing that only at-risk private-school students are entitled to services. 20 U.S.C. § 6320(a).
17          The Guidance generated significant push back from Congressional leaders and multiple
18   educational associations. See, e.g., RJN Ex. D. Secretary DeVos responded to a letter from an
19   organization representing chief state school officers nationwide with a letter of her own in which
20   she accused those who opposed the Guidance of seeking to “improperly discriminate against an
21   entire class of children,” and implied that LEAs have a “reflex to share as little as possible with
22   students and teachers outside of their control” and a lack of “concern[]” for private school
23   students “concentrated in low-income and middle-class communities.” RJN Ex. E.
24          ED published the interim final rule (the Rule) in the Federal Register on July 1, 2020. 85
25   Fed. Reg. 39,479. The Rule was published without notice and comment and was effective
26   immediately.
27         While the Rule reflects ED’s general position in the Guidance, ED added language under
28   which LEAs are ostensibly presented with two choices regarding how to calculate the
                                                   7
                           Pls.’ Notice of Mot. and Mot. for Prelim. Inj. (3:20-cv-4478-SK)
       Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 14 of 72



 1   proportional share of CARES Act funds for equitable services—neither of which comports with
 2   the CARES Act requirements and each of which relies on an interpretation of the reference to
 3   Section 1117 in the underlying statutory text that is irreconcilable with the other. Under Option
 4   #1 (Title I-Only Schools Option), the LEA could use the Section 1117 proportional share
 5   calculation; as directed by the plain language of Section 18005, however, they would then be
 6   subject to two “poison pill” requirements, severely restricting the LEA’s use of the public-school
 7   share of the funds. 34 C.F.R. § 76.665(c)(1)(i). Under Option #2 (Private School Enrollment
 8   Option), the LEA would calculate the proportional share of CARES Act funds for equitable
 9   services using the Guidance’s calculation, which apportions the funds between public and private
10   schools based on the total number of students in each group, contrary to Section 1117. 34 C.F.R.
11   § 76.665(c)(1)(ii).
12          For LEAs that calculate the proportional share of CARES Act funds for equitable services
13   using Option #1 (Title I-Only Schools Option), the LEA would incur two poison pills: (1) the
14   public-school share of the CARES Act funds must be used exclusively at Title I schools, thereby
15   excluding districts’ non-Title I schools; and (2) the public-school share of the CARES Act funds
16   could only be used for costs that were not previously covered by state and local funds to avoid a
17   violation of Title I’s “supplement not supplant” requirements for federal funding under Section
18   1118 of the ESEA. 34 C.F.R. § 76.665(c)(1), (c)(3); 20 U.S.C. § 6321(b)(1). Under Option #1,
19   the LEA’s hands are tied; it cannot use the funds as explicitly stated in the CARES Act to assist
20   all of its schools in responding to the pandemic nor address the severe diminution of state and
21   local funding.
22          Regardless of how the LEA calculates the proportional share of CARES Act funds, the
23   Rule still requires eligibility for all private-school students to receive equitable services, ignoring
24   the Section 1117 eligibility requirements that only at-risk private-school students are eligible for
25   services. 34 C.F.R. § 76.665(d)(2). This results in less equity even for private schools and their at-
26   risk students, as private schools that serve large numbers of at-risk students will receive a
27   diminished allocation of CARES Act funds and the services for at-risk students could be diluted.
28   See, e.g., Hoffmann Decl. ¶¶ 32, 43.
                                                           8
                            Pls.’ Notice of Mot. and Mot. for Prelim. Inj. (3:20-cv-4478-SK)
       Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 15 of 72



 1           The proportional share calculation methods, the poison pill requirements, and the
 2   eligibility requirements in the Rule are all nowhere to be found in the CARES Act. ED, through
 3   the Rule, has rewritten Section 18005 to drive emergency moneys away from public schools and
 4   at-risk students when they need the money most.
 5   IV.   THE IMPACT OF THE DEPARTMENT’S ACTIONS ON PLAINTIFFS
 6         Plaintiffs estimate that their LEAs will be forced to divert over $150 million in CARES Act
 7   funds from public schools to provide equitable services to all private-school students if they
 8   follow Option #2 (Private School Enrollment Option). See Guerrant Decl. ¶¶ 23, 37; Constancio
 9   Decl. ¶¶ 27, 35; Goldson Decl. ¶¶ 18, 21; Gordon Decl. ¶¶ 19, 31; Hoffmann Decl. ¶¶ 22, 42;
10   Jackson Decl. ¶¶ 22, 26, 36; Jones Decl. ¶¶ 25, 27, 39; Kaneshiro-Erdmann Decl. ¶ 22; Makin
11   Decl. ¶¶ 26, 41; Oates Decl. ¶ 20; Salmon Decl. ¶ 18; Stem Decl. ¶¶ 25, 35; Stewart Decl. ¶ 24;
12   Wallace Decl. ¶¶ 16, 21. And, as described further below, many of the LEAs in the Plaintiff
13   States and the Plaintiff LEAs will be forced to follow Option #2, as Option #1 would impose too
14   strict a requirement on their usage of the funds to be practically effective. See Hoffmann Decl.
15   ¶ 29; Oates Decl. ¶¶ 15, 19. Put simply, if the Department’s Rule and Guidance are allowed to
16   stand, hundreds of millions of dollars will be diverted away from public schools to private
17   schools, seriously impeding public schools’ ability to respond to and prepare for education during
18   the pandemic. Additional impacts to the Plaintiffs are described below. See infra Argument, § II.
19                                            LEGAL STANDARD
20           A preliminary injunction is appropriate when the plaintiffs establish that they are likely to
21   succeed on the merits, they are likely to suffer irreparable harm in the absence of preliminary
22   relief, the balance of equities tips in their favor, and an injunction is in the public interest. Winter
23   v. NRDC, 555 U.S. 7, 20 (2008). A preliminary injunction is “often dependent as much on the
24   equities of [the] case as the substance of the legal issues it presents.” Trump v. Int’l Refugee
25   Assistance Project, 137 S. Ct. 2080, 2087 (2017). “[S]erious questions going to the merits and a
26   balance of hardships that tips sharply towards the plaintiff can support issuance of a preliminary
27   injunction,” so long as the other preliminary injunction factors are met. All. for the Wild Rockies
28   v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011) (internal quotations omitted).
                                                      9
                            Pls.’ Notice of Mot. and Mot. for Prelim. Inj. (3:20-cv-4478-SK)
          Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 16 of 72



 1                                                ARGUMENT
 2   I.     PLAINTIFFS ARE LIKELY TO SUCCEED ON THEIR CLAIMS THAT THE RULE AND THE
            GUIDANCE ARE UNLAWFUL AND UNCONSTITUTIONAL
 3          A. The Rule and the Guidance Are Ultra Vires, Violate the Separation of
                 Powers, and Exceed ED’s Statutory Authority
 4

 5          The U.S. Constitution “exclusively grants the power of the purse to Congress, not the
 6   President.” City & Cty. of San Francisco v. Trump, 897 F.3d 1225, 1231 (9th Cir. 2018).
 7   “[B]ecause Congress has the exclusive power to spend,” if Congress “has not delegated authority
 8   to the Executive to [impose funding] condition[s],” the executive branch lacks the authority to
 9   impose the conditions. Id. at 1233. Also, when “Congress intends to impose a condition on the
10   grant of federal moneys, it must do so unambiguously.” Pennhurst State Sch. & Hosp. v.
11   Halderman, 451 U.S. 1, 17 (1981). The executive branch, thus, cannot coopt Congress’s spending
12   power by imposing a condition that Congress did not unambiguously impose or delegate authority
13   to impose. Cf. La. Pub. Serv. Comm’n v. FCC, 476 U.S. 355, 374 (1986) (“[A]n agency literally
14   has no power to act . . . unless and until Congress confers power upon it.”). Furthermore, the
15   executive branch “may not decline to follow a statutory mandate . . . simply because of policy
16   objections.” In re Aiken Cty., 725 F.3d 255, 259 (D.C. Cir. 2013). As discussed below, the Rule
17   and the Guidance cannot survive under these foundational constitutional principles.
18               1.    ED Has No Rulemaking Authority under Sections 18002, 18003, and
                       18005 of the CARES Act
19

20           The absence of rulemaking authority in Sections 18002, 18003, and 18005 is in contrast to

21   other portions of the Act where Congress clearly delegated rulemaking authority to federal

22   agencies. For example, Congress: granted “emergency rulemaking authority” to the Small

23   Business Administration to carry out the Paycheck Protection Program, CARES Act § 1114, H.R.

24   748-32; directed the Bureau of Prisons to engage in rulemaking to provide for video visitations

25   for inmates (and exempted those rules from notice and comment requirements), CARES Act

26   § 12003(c), H.R. 748-236; and delegated authority to the ED Secretary to “waive the application

27   of . . . negotiated rulemaking” under the Higher Education Act of 1965 to suspend collection of

28   student loans, CARES Act § 3513(f), H.R. 748-124.
                                                         10
                           Pls.’ Notice of Mot. and Mot. for Prelim. Inj. (3:20-cv-4478-SK)
       Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 17 of 72



 1
            “[W]here Congress includes particular language in one section of a statute but omits it in
 2
     another section of the same Act, it is generally presumed that Congress acts intentionally and
 3
     purposely in the disparate inclusion or exclusion.” Russello v. United States, 464 U.S. 16, 23
 4
     (1983); see also Azar v. Allina Health Servs., 139 S. Ct. 1804, 1813 (2019) (applying this
 5
     principle to grants of rulemaking authority). So too here. Congress expressly delegated
 6
     rulemaking authority in other sections of the Act, but did not include it with respect to the GEER
 7
     and ESSER funds. Accordingly, this Court should find that Congress did not delegate rulemaking
 8
     authority to ED to interpret Section 18005 of the Act, and that ED therefore lacks authority to
 9
     promulgate the Rule.
10
                 2.    ED Has No Authority to Attach a Supplement-Not-Supplant
11                     Condition to ESSER or GEER Funds

12
            Elsewhere in the Act, Congress chose to expressly include supplement-not-supplant
13
     requirements, similar to the supplement-not-supplant condition that ED attaches to ESSER and
14
     GEER funds through the Guidance and Rule. The CARES Act requires that federal funds from
15
     the “Payments to States for the Child Care Development Block Grant” “shall be used to
16
     supplement, not supplant State . . . general revenue funds for child care assistance for low-income
17
     families,” and that funds allocated for “carrying activities under the Runaway and Homeless
18
     Youth Act . . . shall be used to supplement, not supplant, existing funds.” H.R. 748-277. Because
19
     Congress expressly attached supplement-not-supplant conditions on other allocations in the
20
     CARES Act, it can be presumed Congress intended to exclude ESSER and GEER funds from
21
     such conditions, and ED exceeded its statutory authority in attaching such conditions in the Rule,
22
     34 C.F.R. § 76.665(c)(3). See also United States v. Youssef, 547 F.3d 1090, 1094 (9th Cir. 2008)
23
     (omission of a requirement in one statutory provision combined with the requirement’s inclusion
24
     in a similar provision is “evidence of Congress’s expressed intent not to impose” the
25
     requirement). Additionally, Congress expressly authorized uses of GEER and ESSER funds that
26
     are incompatible with a supplement-not-supplant requirement, CARES Act § 18002(c)(1) (funds
27
     “support the ability of such local educational agencies to continue to provide educational services
28
                                                          11
                            Pls.’ Notice of Mot. and Mot. for Prelim. Inj. (3:20-cv-4478-SK)
       Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 18 of 72



 1
     to their students and to support the on-going functionality of the local educational agency”; id. §
 2
     18003(d)(12) (funds can be used “to maintain the operation of and continuity of services in local
 3
     educational agencies and continuing to employ existing staff of the local educational agency”),
 4
     further underscoring congressional intent not to create such a requirement that ED purports to
 5
     impose.
 6
                 3.    ED Does Not Have Implicit Authority to Issue the Rule
 7
            ED claims that it has implicit interpretive authority to impose restrictions and
 8
     requirements on the formula grants funds received by LEAs in the CARES Act. 85 Fed. Reg. at
 9
     39,481, 39,488. Courts have been skeptical of claims of implicit authority, as well as claims of
10
     broad authority to impose conditions on formula grants and interpret general appropriation
11
     statutes. The U.S. Supreme Court held the Attorney General lacked authority to issue a rule
12
     interpreting the meaning of a law, even when Congress had delegated the authority to ensure
13
     compliance with the law to the Attorney General. Gonzales v. Oregon, 546 U.S. 243, 263-64
14
     (2006). Similarly, the Ninth Circuit held that an executive agency’s broad interpretation of its
15
     authority to impose grant conditions without specific authority “would be antithetical to the
16
     concept of a formula grant[.]” City of Los Angeles v. Barr, 941 F.3d 931, 942 (9th Cir. 2019); see
17
     also City of Los Angeles v. McLaughlin, 865 F.2d 1084, 1088 (9th Cir. 1989) (“formula grants,”
18
     unlike discretionary ones, “are not awarded at the discretion of a state or federal agency, but are
19
     awarded pursuant to a statutory formula”). Thus, Plaintiffs are entitled to their share of the GEER
20
     and ESSER funds, and ED is prohibited from redirecting these funds or placing additional
21
     conditions on the grants.
22
            In the CARES Act, Congress chose to adopt proportional allocation under Title I-A of the
23
     ESEA, and the method and procedure of Section 1117 of the ESEA for equitable services, but
24
     chose not to incorporate or involve the ESEA itself. See CARES Act § 18003(b)-(c). Instead of
25
     simply making an additional appropriation under the existing Title I-A program of the ESEA with
26
     conditions specific to address the COVID-19 pandemic, Congress instead directed the funds in
27
     such a way that they are not a part of the Title I-A program and thus not subject to Title I-A
28
                                                         12
                           Pls.’ Notice of Mot. and Mot. for Prelim. Inj. (3:20-cv-4478-SK)
       Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 19 of 72



 1
     restrictions. Therefore, because the CARES Act funds are not Title I-A funds, any authority ED
 2
     maintains to administer the Title I-A program does not provide authority to impose rules on
 3
     CARES Act funds.
 4
            Congress’ actions in this area contrast with how Congress made a number of other
 5
     CARES Act appropriations and reflect a deliberate policy choice. For example, to carry out
 6
     section 4631 of the ESEA, Congress simply made an additional appropriation for the established
 7
     “Safe Schools and Citizen Education” fund. Compare 133 Stat. 2534, 2589 (appropriating funds
 8
     for the “Safe Schools and Citizenship Education” program to carry out activities authorized by
 9
     Title IV-F of the ESEA) with CARES Act, H.R. 748-289 (appropriating an additional amount for
10
     “Safe Schools and Citizenship Education” as part of the CARES Act). ED lacks authority to
11
     override Congress’s decision that LEAs provide equitable services “in the same manner” as an
12
     ESEA program, but not as part of an ESEA program, and similarly cannot override Congress’s
13
     decision that ESSER and GEER funds be distributed outside an established ESEA program.
14
            Nor did the language of the Act leave any interpretative gap for ED to fill. ED points to
15
     the supposed facial ambiguity in the language “in the same manner as provided under Section
16
     1117 of the ESEA.” 85 Fed. Reg. 39,481.1 However, “in the same manner” has a well-understood
17
     meaning in the statutory context, and that meaning applies to the procedure or methods used to
18
     effect the statutorily prescribed act. See, e.g., Wilder’s S.S. Co. v. Low, 112 F. 161, 164 (9th Cir.
19
     1901) (“[T]he phrase ‘in the same manner’ has a well-understood meaning in legislation, and that
20
     meaning is not one of restriction or limitation, but of procedure.”). The Supreme Court found a
21
     legislative direction to collect a penalty “in the same manner” as under a set of statutes was “best
22
     read” as a directive to an agency to use “the same ‘methodology and procedures’” as within the
23
     referenced statutes. Nat’l Fed’n of Indep. Bus. v. Sebelius (NFIB), 132 S. Ct. 2566, 2583-84
24

25          1
               ED promulgated a grant requirement that education systems in the outlying territories
     provide equitable services “in the same manner as provided under section 8501 of the ESEA” in
26   order to receive CARES Act education funding grants. Section 8501 is referenced nowhere in the
     Act. Thus, ED clearly does not regard the phrase “in the same manner as provided under” as
27   ambiguous, since it used this phrase itself. RJN Ex. F at 4. ED has not promulgated any guidance
     or rules to clarify this grant requirement. ED’s position that this language is ambiguous in Section
28   18005(a) is fatally inconsistent with ED’s own actions.
                                                       13
                            Pls.’ Notice of Mot. and Mot. for Prelim. Inj. (3:20-cv-4478-SK)
       Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 20 of 72



 1   (2012); see also United States v. Timilty, 148 F.3d 1, 3, 5 (1st Cir. 1998) (federal law allowing
 2   restitution order to be enforced “in the same manner as a judgment in a civil action,” meant the
 3   judgment was enforced by same procedural mechanism as a judgment in civil action). Here,
 4   Congress has used well-understood language to directly instruct LEAs receiving ESSER and
 5   GEER funds to adopt the established methodology and procedures used to administer equitable
 6   services as they would for services attached to Title I-A allocations, while unequivocally
 7   declining to impose programmatic requirements of Title I-A, such as use of funds and
 8   supplement-not-supplant restrictions. There is no ambiguity.2
 9          The final clause of Section 18005(a) instructs LEAs to determine the provision of
10   equitable services “in consultation with representatives of [private] schools.” ED argues that
11   Congress did not intend to completely incorporate Section 1117 because Section 1117 requires
12   consultation with representatives of private schools, thus rendering the final clause of Section
13   18005(a) “superfluous.” 85 Fed. Reg. at 39,481. However, because Section 18005(a) only applies
14   to LEAs, the language to “determine[] in consultation with representatives of non-public schools”
15   is best read as excluding other parties from the consultation process. In particular, this reasonably
16   excludes SEAs from consultation procedure, as Section 18005(a)’s requirement to provide
17   equitable services only applies to LEAs but SEAs may be required to provide equitable services
18   under Section 1117(b)(6)(C) of the ESEA. Section 18005(b) requires that the control of funds and
19   property provided by equitable services be retained by a public agency, similar to the requirement
20   of Section 1117(d) of the ESEA. ED again claims that a reading which incorporates wholesale
21   Section 1117 renders Section 18005(b) surplusage. See 85 Fed. Reg. at 39,481. The well-
22   understood meaning of “in the same manner” incorporates methodology and procedure, so this
23
            2
               Leaving aside the threshold ambiguity question, ED’s proposed resolution to the
24   purported ambiguity of the phrase “in the same manner” is also flawed because it creates multiple
     “manners” from whole cloth, an interpretation at odds with Congress’ intent. ED provides no
25   reasoned analysis of how Congress’ instruction that LEAs are to provide equitable services “in
     the same manner” as under Section 1117 can be read to empower ED to create two entirely
26   different methods of doing so, still less how ED is justified in putting forth two methods that
     diverge so dramatically (a divergence caused in large part by the fact that they derive from two
27   distinct provisions of the ESEA). As a basic matter of statutory construction, it strains credulity
     for ED to interpret the singular term “manner” to mean two entirely distinct and divergent
28   “manners,” further underscoring the arbitrary and capricious nature of its action.
                                                     14
                           Pls.’ Notice of Mot. and Mot. for Prelim. Inj. (3:20-cv-4478-SK)
       Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 21 of 72



 1   reasserted non-procedural restraint is not surplusage. In any event, ED does not provide a
 2   reasoned explanation as to how its reading does not render the final clause of Section 18005(a)
 3   and all of Section 18005(b) surplusage.
 4          Instead of adopting the well-understood meaning of “in the same manner”—and without
 5   providing a reasoned or supportable alternative meaning for this phrase—ED has decided that
 6   Congress did not intend Sections 1117(a)(1), (b)(1)(E), (J)(ii), and (c) to be applied to CARES
 7   Act funds because “the CARES Act is a separate appropriation allowing separate permissible uses
 8   of taxpayer funds” than a Title I-A appropriation. 85 Fed. Reg. 39,481. However, these
 9   provisions—which describe methods or procedures to apportion funding for equitable services to
10   private schools based on the relative population of low-income children, or to consider the
11   proportion of low-income children when apportioning funding for equitable services—are
12   squarely within the accepted definition of “manner.” As a section of Title I, Part A of the ESEA,
13   Section 1117 only applies to a provision of equitable services proportioned on low-income
14   children; applying convoluted logic to somehow apply Section 1117 in a manner which ignores
15   these provisions aimed at ensuring that fundamental congressional purpose is carried out is
16   nonsensical. Without providing reasoning, ED argues that because Title I-A fund’s permissible
17   uses differ from those of ESSER or GEER funds, Section 1117’s funding and eligibility criteria
18   are “inapposite” of the CARES Act. However, Congress was aware of these broader uses when it
19   explicitly instructed the LEAs to provide equitable services in the same manner as provided by
20   Section 1117. CARES Act § 18003(d)(1)-(12) (allowing the use of ESSER funds for any activity
21   authorized by the ESEA and eleven other categories of activities).
22          Rather than follow the Congressional directive that LEAs provide equitable services in the
23   same manner as under Section 1117 of the ESEA, ED is attempting to substitute the agency’s
24   choice; namely, ED effectively requires LEAs to follow section 8501 from the ESEA. Section
25   8501 of the ESEA is the general rule for equitable services under the ESEA, and Section 1117 is
26   an exception only applicable to Title I-A. See 20 U.S.C. § 7881(a)(1), (b)(1) (stating that Section
27   8501 governs “[e]xcept as otherwise provided in this act” and is expressly applicable to Titles I-
28   C, II-A, III-A, IV-A, and IV). The key difference in the operation of the two statutes is that while
                                                     15
                           Pls.’ Notice of Mot. and Mot. for Prelim. Inj. (3:20-cv-4478-SK)
       Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 22 of 72



 1   Section 1117(a)(1) calculates the expenditures for equitable services based on the proportion of
 2   private-school students from low-income families residing in the LEA’s public school attendance
 3   area, Section 8501 calculates expenditures for equitable services based on the proportion of all
 4   eligible children in the LEA’s area. RJN Ex. K at 34-35.
 5          Congress decided that equitable services expenditures under ESSER and GEER funds
 6   should be proportional and provided to typical Title I-A eligible private school students, and DOE
 7   decided this was “inapposite.” An agency’s disagreement with Congress’s policy cannot be
 8   permitted to serve as a source of ambiguity. ED should not be permitted to rely on an invented
 9   ambiguity to override the will of Congress as reflected in the text of the Act.
          B. The Funding Conditions in the Rule and the Guidance Violate the
10              Spending Clause
11
            Under the Spending Clause of the U.S. Constitution, funding conditions may only be
12
     imposed if they are “unambiguous[]” and related “to the federal interest in particular . . .
13
     programs.” South Dakota v. Dole, 483 U.S. 203, 207 (1987) (internal quotations omitted). The
14
     funding conditions in the Rule violate both of these criteria.
15
            The Rule violates the Spending Clause’s clear and settled requirements in three respects.
16
     First, the Rule’s funding conditions were not “unambiguously” imposed by Congress. Pennhurst,
17
     451 U.S. at 17 (“[I]f Congress intends to impose a condition on the grant of federal moneys, it
18
     must do so unambiguously.”); see also Kollaritsch v. Mich. State Univ. Bd. of Trs., 944 F.3d 613,
19
     629 (6th Cir. 2019) (“Congress ha[s] to identify any condition on its funding ‘unambiguously.’”).
20
     The CARES Act “in no way suggests that the grant of . . . funds is ‘conditioned’” on the
21
     requirement that LEAs calculate and set aside their GEER and ESSER Funds for equitable
22
     services to all private-school students and teachers, provide equitable services to all private-
23
     school students, limit LEAs’ uses of funds, or limit their distribution of funds to Title I schools
24
     only. See Pennhurst, 451 U.S. at 23. Congress, therefore, did not in “clear terms” authorize the
25
     Rule’s proportional share and eligibility requirements as required to satisfy the Spending Clause.
26
     See id. at 17, 23 (Congress must “speak with a clear voice” to impose conditions under the
27
     Spending Clause). To the contrary, Congress explicitly and clearly directed LEAs to follow
28
                                                         16
                           Pls.’ Notice of Mot. and Mot. for Prelim. Inj. (3:20-cv-4478-SK)
       Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 23 of 72



 1
     Section 1117 of the ESEA when apportioning CARES Act funds for equitable services and
 2
     determining which private-school students were eligible for such services, and specified twelve
 3
     broad purposes for which ESSER funds can be used by both Title I and non-Title I schools.
 4
     CARES Act § 18003.
 5
            Second, the inconsistencies between the CARES Act and the Rule, as well as between the
 6
     2019 guidance, RJN Ex. B., and the Guidance (see infra at 6-7.), did not “enable the [Plaintiffs] to
 7
     exercise their choice knowingly, cognizant of the consequences of their participation” in CARES
 8
     Act funding. Pennhurst, 451 U.S. at 17. While the plain language of the CARES Act requires that
 9
     funds be apportioned in the same manner as Section 1117 of the ESEA, the Rule and Guidance
10
     impose proportional share and eligibility conditions that are contrary to and irreconcilable with
11
     the language of the CARES Act. These inconsistencies have created considerable confusion
12
     among SEAs and LEAs in the Plaintiff States and unforeseen consequences. Gordon Decl. ¶ 28;
13
     Hoffmann Decl. ¶¶ 35-37, Jackson Decl. ¶ 25; 40-41; Jones Decl. ¶¶ 28, 33, 36; Salmon Decl. ¶
14
     25; Stewart Decl. ¶ 35. ED’s interpretation of Section 18005 of the CARES Act has created
15
     unanticipated administrative and financial burdens on SEAs and LEAs, has delayed the
16
     distribution of funds to students and teachers, and placed SEAs and LEAs in potential legal
17
     jeopardy. Guerrant Decl. ¶¶ 29-34; Constancio Decl. ¶¶ 29-30; Baca Decl. ¶ 21; Gordon Decl. ¶¶
18
     26-27; Hoffmann Decl. ¶¶ 30, 35-36, 40; Jackson Decl. ¶¶ 29-33; Jones Decl. ¶¶ 30-36;
19
     Kaneshiro-Erdmann Decl. ¶¶ 27, Makin Decl. ¶¶ 30-34, 36, 38, 43; Oates Decl. ¶ 23; 31; Salmon
20
     Decl. ¶¶ 23-25; Stem Decl. ¶¶ 28-30; Stewart Decl. ¶¶ 27-33, 35.
21
            Third, the Rule’s funding conditions violate the Spending Clause’s prohibition on “post
22
     acceptance” conditions. Pennhurst, 451 U.S. at 25 (1981). “[L]egislation enacted pursuant to the
23
     spending power is much in the nature of a contract.” Id. at 17. Like with contracts, States “cannot
24
     knowingly accept conditions of which they are ‘unaware’ or which they are ‘unable to
25
     ascertain.’” Arlington Cent. Sch. Dist. Bd. of Educ. v. Murphy, 548 U.S. 291, 296 (2006) (quoting
26
     Pennhurst, 451 U.S. at 17). As such, the federal government cannot “surpris[e]” states with
27
     funding conditions after acceptance of congressionally appropriated funds. Pennhurst, 451 U.S. at
28
                                                         17
                           Pls.’ Notice of Mot. and Mot. for Prelim. Inj. (3:20-cv-4478-SK)
       Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 24 of 72



 1
     25; see also NFIB, 567 U.S. at 584. That is exactly what ED has done here. Plaintiff States did
 2
     not know of ED’s interpretation of Section 18005 at the time they applied for grants from the
 3
     GEER and ESSER funds. Guerrant Decl. ¶ 18; Constancio Decl. ¶ 19; Baca Decl. ¶ 13; Gordon
 4
     Decl. ¶ 16; Jones Decl. ¶ 18; Jackson Decl. ¶ 20; Kaneshiro-Erdmann Decl. ¶ 18; Makin Decl. ¶
 5
     20; Salmon Decl. ¶ 14; Stewart Decl. ¶ 19. To receive CARES Act funds, the Plaintiff States’
 6
     SEAs and some LEAs were required to certify, and did certify, that they would comply with the
 7
     equitable service provision of the CARES Act and “any other applicable law or regulation,” and
 8
     ensure that LEAs receiving ESSER funds “will provide equitable services to students and
 9
     teachers in non-public schools located within the LEA in the same manner as provided under
10
     section 1117 of the ESEA.” RJN Ex. H. Guerrant Decl. ¶¶ 16-17; Constancio Decl. ¶¶ 17-18;
11
     Baca Decl. ¶¶ 11-12; Makin Decl. ¶¶ 18-19; Goldson Decl. ¶¶ 14-15; Gordon Decl. ¶¶ 14-15;
12
     Jones Decl. ¶¶ 16-17; Kaneshiro-Erdmann Decl. ¶¶ 16-17; Salmon Decl. ¶¶ 12-13; Stem Decl. ¶¶
13
     16-17; Stewart Decl. ¶¶ 17-18. The Rule’s post-application funding conditions effectively force
14
     the Plaintiff States to violate Section 18005 of the CARES Act, placing them at risk of breaching
15
     the certification. The States also relied on express assurances from ED that an LEA could use
16
     CARES Act funds for any schools in the district or target funds based on poverty, school needs,
17
     and other targeting measures without regard to Title I eligibility or funding, and without the funds
18
     being subject to a supplanting prohibition. RJN Ex. A at 5; Jones Decl. ¶ 28; see Constancio Decl.
19
     ¶ 34. The States “had no way to know at the time [they] accepted such funds” that ED would later
20
     impose conditions on the use of those funds that were inconsistent with the CARES Act. See New
21
     York v. HHS, 414 F. Supp. 3d 475, 568 (S.D.N.Y. 2019) appeal docketed, No. 20-32 (2nd Cir.
22
     Jan. 3, 2020).
23
            Separately, ED’s interpretation of Section 18005 of the CARES Act in the Rule and
24
     Guidance violates the Spending Clause’s relatedness requirement because the Rule’s proportional
25
     share and eligibility conditions do not have any “nexus” to the key purpose of Section 18005 of
26
     the CARES Act—filling the gap created by reduced state and local funding due to the COVID-19
27
     pandemic. See Cty. of Santa Clara v. Trump, 275 F. Supp. 3d 1196, 1214 (N.D. Cal. 2017), aff’d
28
                                                         18
                           Pls.’ Notice of Mot. and Mot. for Prelim. Inj. (3:20-cv-4478-SK)
       Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 25 of 72



 1
     in part, vacated in part for unrelated reasons, remanded sub. nom. San Francisco, 897 F.3d 1225
 2
     (9th Cir. 2018). Instead, the Rule’s funding mandates are in direct contradiction to Congress’s
 3
     plainly expressed intent to require SEAs and LEAs to follow Section 1117, and the Title I-A
 4
     allocation formula generally, when apportioning CARES Act funds for equitable services, and
 5
     undermine the purpose of the CARES Act. Compare 20 U.S.C. § 6320(a)(4)(i) (determining
 6
     proportional share of expenditures for equitable services based on enrollment of children from
 7
     low-income families) with 34 C.F.R. § 76.665(c)(ii) (determining proportional share of funds for
 8
     equitable services based on enrollment of all children.). Under either proportional share option in
 9
     the Rule, public schools stand to lose out on substantial emergency funding, which is not only
10
     unrelated to, but directly contrary to the central purpose of the Education Stabilization Fund. If
11
     LEAs follow the Rule’s Title I-schools only option when apportioning CARES act funds, non-
12
     Title I schools across the States will receive no emergency funding to support their schools, and
13
     LEAs will lose the ability to use the funds to maintain operations that are funded on an LEA-wide
14
     basis. Guerrant Decl. ¶ 36; Constancio Decl. ¶¶ 32-33; Baca Decl. ¶ 24; Gordon Decl. ¶ 30;
15
     Hoffmann Decl. ¶¶ 30-31, 39; Jackson Decl. ¶¶ 27, 35; Jones Decl. ¶ 38; Kaneshiro-Erdmann
16
     Decl. ¶ 28; Makin Decl. ¶ 40; Oates Decl. ¶¶ 16-17; Salmon Decl. ¶¶ 20-21; Stem Decl. ¶ 32;
17
     Stewart Decl. ¶ 37; Wallace Decl. ¶ 20. If LEAs follow the second option to apportion funds
18
     based on total private school enrollment, LEAs and public schools will lose out on significant
19
     amounts of ESSER and GEER funds, which will be diverted to private schools for students who
20
     would not otherwise qualify for Title I-A equitable services. Guerrant Decl. ¶¶ 23, 27; Constancio
21
     Decl. ¶¶ 27, 35; Baca Decl. ¶ 20; Goldson Decl. ¶¶ 18, 21, 23; Gordon Decl. ¶¶ 19, 31; Hoffmann
22
     Decl. ¶¶ 22, 31-33, 42, 49; Jackson Decl. ¶¶ 22, 36; Jones Decl. ¶¶ 25, 27, 39; Kaneshiro-
23
     Erdmann Decl. ¶ 22; Makin Decl. ¶¶ 26, 41; Oates Decl. ¶¶ 20-21; Salmon Decl. ¶ 18; Stem Decl.
24
     ¶¶ 24, 33; Stewart Decl. ¶¶ 24, 38; Wallace Decl. ¶¶ 16, 21. This loss of emergency funding will
25
     have significant negative impacts on public schools, including to services for students and
26
     potential loss of jobs for teachers and staff. Guerrant Decl. ¶¶ 38-39; Jones Decl, ¶ 40; Goldson
27
     Decl. ¶¶ 24-25; Gordon Decl. ¶¶ 32-33; Oates Decl. ¶¶ 24-25; Stem Decl. ¶ 34; Wallace Decl. ¶¶
28
                                                         19
                           Pls.’ Notice of Mot. and Mot. for Prelim. Inj. (3:20-cv-4478-SK)
       Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 26 of 72



 1
     22-23. The funding conditions imposed by the Rule thus undermine the key purpose of the
 2
     Education Stabilization Fund; a fortiori, they are unrelated to that purpose and are invalid under
 3
     the Spending Clause. See City & Cty. of San Francisco v. Sessions, 349 F. Supp. 3d 924, 959
 4
     (N.D. Cal. 2018) (immigration requirements were unrelated to grant’s purpose to provide
 5
     flexibility to the states through formula grants), aff’d in part, vacated in part for unrelated
 6
     reasons sub. nom. City & Cty. of San Francisco v. Barr, Nos. 18-17308, 18-17311 (9th Cir. July
 7
     13, 2020) (affirming requirements were unlawful but narrowing geographic scope of injunction).
 8         C. ED’s Actions Are Arbitrary and Capricious in Violation of the APA
 9
           Even if Congress had somehow granted discretion to the Secretary to conduct rulemaking
10
     as to the implementation of the GEER and ESSER Funds (it did not), ED’s actions are also
11
     “arbitrary, capricious, [and] an abuse of discretion” and must be set aside under the APA. 5
12
     U.S.C. § 706(2)(A).3 ED has failed to meet the APA’s requirements that an agency “examine the
13
     relevant data and articulate a satisfactory explanation for its action.” Motor Vehicle Mfrs. Ass’n of
14
     U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983). It has offered a legally
15
     erroneous rationalization for its misconduct, failed to articulate a reasoned explanation for its
16
     reversal of its prior position, acted contrary to statutory language and congressional intent, and
17
     failed to consider the reliance interests implicated by its actions and other important aspects of the
18
     problem.
19
           First, as discussed above, Defendants did not and cannot articulate how their position
20
     comports with the plain text of Section 18005 of the CARES Act. Thus, their action must be set
21
     aside as based on an incorrect legal premise. See Safe Air for Everyone v. EPA, 488 F.3d 1088,
22
     1101 (9th Cir. 2007). ED’s basic argument for the Guidance and Rule—that “the phrase ‘provide
23
     equitable services in the same manner as provided under section 1117 of the ESEA of 1965’”
24
     should not be construed “as if Congress simply incorporated the entirety of section 1117 by
25

26          3
               For the same reasons that their actions are ultra vires, violate separation of powers
     principles, and exceed ED’s statutory authority, supra at 10-20, these requirements and
27   limitations also violate the APA’s prohibition on agency action “contrary to constitutional right,
     power, privilege, or immunity” or “in excess of statutory jurisdiction, authority or limitations, or
28   short of statutory right.” 5 U.S.C. § 706(2)(B)-(C).
                                                       20
                            Pls.’ Notice of Mot. and Mot. for Prelim. Inj. (3:20-cv-4478-SK)
       Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 27 of 72



 1   reference,” 85 Fed. Reg. 39,479—is incorrect. Supra at 12-16. Because “that flawed premise is
 2   fundamental” to ED’s agency action, the action must be set aside. Safe Air for Everyone, 488 F.3d
 3   at 1101; see also SEC v. Chenery Corp., 318 U.S. 80, 94 (1943) (“an order may not stand” if
 4   based on agency’s mistake of law).
 5         Second, ED failed to adequately explain (or explain at all) why it was reversing its own
 6   prior guidance and other instructions to SEAs and LEAs regarding how equitable services under
 7   Section 1117 should be provided. See, e.g., FCC v. Fox Television Stations, Inc., 556 U.S. 502,
 8   516 (2009) (where agency changes policy, “a reasoned explanation is needed for disregarding
 9   facts and circumstances that underlay . . . the prior policy”); see also Dep’t of Homeland Sec. v.
10   Regents of the Univ. of Cal., 140 S. Ct. 1891, 1912 (2020) (requiring “reasoned analysis to
11   support” rescission of prior policy) (quoting State Farm, 463 U.S. at 52) (punctuation omitted).
12   As a predicate to fulfilling this requirement, an agency must “display awareness that it is
13   changing position” and “may not, for example, depart from a prior policy sub silentio.” Fox
14   Television, 556 U.S. at 515.
15         It is clear that Defendants have materially changed their position. First, ED’s Title I-A
16   guidance for providing equitable services under Section 1117 to private-school students—issued
17   under the current administration less than a year ago—confirmed that equitable services should
18   only be provided to at-risk students who reside in Title I public school attendance areas. As stated
19   in that document: “[T]o be eligible for Title I services, a private school child must reside in a
20   participating Title I public school attendance area and must be identified by the LEA as low
21   achieving on the basis of multiple, educationally related, objective criteria.” RJN Ex. B at 30. But
22   in the 2020 Guidance and the Rule, ED requires LEAs to provide equitable services to all private
23   school children, rather than only “low achieving” students in a Title I-A school attendance area.
24   Second, in the 2019 guidance, ED specified that, under Section 1117, funding for equitable
25   services should be based on the number of children in private schools who are economically
26   disadvantaged or in foster care. It instructed LEAs to “determine an accurate count of children
27   from low-income families who attend public and private schools and reside in participating Title I
28   public school attendance areas in order to allocate the proportional share.” RJN Ex. B at 30. But
                                                      21
                           Pls.’ Notice of Mot. and Mot. for Prelim. Inj. (3:20-cv-4478-SK)
       Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 28 of 72



 1   the 2020 Guidance and Rule instruct LEAs to ignore Section 1117’s proportional share
 2   calculation based on the number of low-income students, and proportion the funds based on the
 3   total number of students—regardless of income. Third, in May 2020, ED published a “Frequently
 4   Asked Questions” document which explicitly stated that “supplement not supplant” rules did not
 5   apply to CARES Act funds. RJN Ex. A at 5. But one of the poison pill restrictions on “Option #1”
 6   would apply “supplement not supplant” restrictions to CARES Act funds. ED has failed to even
 7   acknowledge its changed positions on these crucial issues regarding the equitable services
 8   requirements, much less provide a “reasoned explanation” for them.
 9         Relatedly, ED failed to take into account the reliance interests that its former position
10   generated on the part of the States and LEAs. “When an agency changes course . . . it must be
11   cognizant that longstanding policies may have engendered serious reliance interests that must be
12   taken into account. It would be arbitrary and capricious to ignore such matters.” Regents, 140
13   S. Ct. at 1913 (quoting Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2126 (2016))
14   (punctuation omitted); see also Fox Television, 556 U.S. at 515-16 (requiring agencies to
15   “provide a more detailed justification than what would suffice for a new policy created on a blank
16   slate” under such circumstances). The “serious reliance interests” engendered by ED’s prior
17   policies include school districts’ reliance on the May 2020 FAQ document when they developed
18   their budgets; as discussed above, in that document, ED explicitly stated that “supplement and not
19   supplant” rules did not apply to CARES Act funds. RJN Ex. A at 5. The new “supplement not
20   supplant” requirement of Option #1 represents an unexplained about-face, which will require
21   school districts which choose (or, for LEAs with only Title I schools, are forced to use) this
22   option to revamp their budgets to reflect their significantly curtailed flexibility to use these funds
23   to address COVID-19. See Jones Decl. ¶ 28; Hoffmann Decl. ¶ 40.
24         ED’s rewrite of the equitable services requirements is also arbitrary and capricious because,
25   in imposing the Rule, ED “relied on factors which Congress has not intended it to consider,
26   entirely failed to consider an important aspect of the problem,” and “offered an explanation for its
27   decision that runs counter to the evidence before the agency.” State Farm, 463 U.S. at 43. ED
28   ignored “important aspect[s] of the problem,” including, among others, the myriad harms to
                                                     22
                            Pls.’ Notice of Mot. and Mot. for Prelim. Inj. (3:20-cv-4478-SK)
       Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 29 of 72



 1   students, States, and LEAs discussed herein. These harms include: (1) the impact on LEAs from
 2   loss of ESSER and GEER moneys diverted to private schools, and the predictable adverse impact
 3   on the States’ and LEAs’ fiscs as they fill the gap created by these diversions; (2) for LEAs that
 4   choose Option #1 (Title I-schools only Option), (a) the loss of all CARES Act emergency funding
 5   for LEAs’ non-Title I schools, (b) those LEAs’ inability to use the funds to maintain operations
 6   that are funded on an LEA-wide basis, and (c) those LEAs’ Title I schools’ inability to use
 7   CARES Act funds for existing costs (due to the application of “supplement not supplant”); (3) for
 8   LEAs that choose Option #2 (Private-school enrollment Option) when apportioning CARES Act
 9   funds, the LEAs’ and public schools’ loss of millions of ESSER and GEER moneys, which will
10   be diverted to private schools for students who would not otherwise qualify for Title I-A equitable
11   services; (4) significant added administrative burdens on LEAs and SEAs;4 (5) diversion of SEA
12   resources to provide technical assistance to LEAs regarding the Guidance and Rule; and (6) the
13   delay in distributing funds to students and teachers caused by Defendants’ inconsistent
14   interpretations, contrary to the core purpose of the CARES Act to quickly deploy these urgently
15   needed funds. See supra at 9, 17-19; infra at 27-29.
16         Further, the imposition of this burden runs contrary to Congress’s intent. Congress intended
17   SEAs and LEAs to have a great deal of flexibility in their uses of CARES Act funds. See, e.g.,
18   CARES Act §§ 18002(c)(1), 18003(d)(12) (setting forth broad set of permitted uses for CARES
19   Act funds, expressly including maintaining continuity of services and continuing to employ
20   existing LEA staff); Congress intended to deliver LEAs “need[ed] funding flexibility due to the
21   disruption in the academic year from COVID-19.” 166 Cong. Rec. H1856 (daily ed. Mar. 27,
22   2020) (statement of Rep. Underwood). ED’s awareness of Congress’s intent was made manifest
23
            4
               The Rule contains a brief discussion of “implementation costs,” 85 Fed. Reg. 39,485-86,
24   but this discussion focuses only on data collection and not the numerous other administrative
     burdens discussed herein. Indeed, in the Rule ED acknowledges that “[a]ffected LEAs will likely
25   face some administrative costs to implement these statutory requirements, but ED largely lacks
     data to quantify these costs,” 85 Fed. Reg. 39,485, demonstrating ED’s utter failure to gather and
26   examine the relevant data before enacting the Rule. (Such information may well have been
     supplied had ED followed the APA’s notice and comment requirements.) The Rule goes on to
27   assert, without any support: “However, ED expects that these entities will largely experience
     benefits exceeding these administrative costs.” Id.
28
                                                         23
                           Pls.’ Notice of Mot. and Mot. for Prelim. Inj. (3:20-cv-4478-SK)
       Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 30 of 72



 1   in a letter sent on June 12, 2020, acknowledging that “Congress . . . intended that grantees have
 2   substantial flexibility in the use of these [CARES Act] dollars.” RJN Ex. I at 3, as well as the
 3   Rule itself, see 85 Fed. Reg. 39,480 (“the CARES Act affords LEAs . . . flexibility”). Defendants’
 4   imposition of these restrictions on LEAs, significantly limiting their flexibility to use the funds, is
 5   “contrary to plain congressional intent,” and thus arbitrary and capricious.5 E. Bay Sanctuary
 6   Covenant v. Trump, 950 F.3d 1242, 1277 (9th Cir. 2020).
 7         Another way in which the Rule is incompatible with congressional intent is its failure to
 8   follow Congress’ unambiguously expressed directive that CARES Act funds should be used to
 9   support the most vulnerable students. Congress made this clear by using the Title I-A allocation
10   method, which tracks low-income students; statements by members of Congress further support
11   this intent. See, e.g., 166 Cong. Rec. E340 (daily ed. Mar. 31, 2020) (statement of Rep. Jayapal)
12   (Congress intended that LEAs have this funding to “help alleviate the challenges educators,
13   students and families are struggling with in light of school closures” particularly those “students
14   with disabilities, English language learners, and students experiencing homelessness”). ED’s
15   repeated insistence that Congress actually intended to prioritize support for all private-school
16   students, see, e.g., 85 Fed. Reg. 39,479 (“The pandemic has harmed all our Nation’s students by
17   disrupting their education. Nothing in the CARES Act suggests Congress intended to differentiate
18   between students based upon the public or non-public nature of their school with respect to
19   eligibility for relief”), 39,480 (“services under the CARES Act programs can be available for all
20   students—public and non-public—without regard to poverty, low achievement, or residence in a
21   participating Title I public school attendance area”), 39,482 (“the CARES Act authorizes an LEA
22   to serve all students—public and non-public—who have been affected by COVID-19”), reflects
23   its erroneous premise that Congress intended to direct these funds to all private-school students—
24

25          5
               Ironically, Defendants list “flexibility in administration of equitable services” as one of
     the positive impacts of the Rule, 85 Fed. Reg. 39,486, and repeatedly claim that they are
26   providing LEAs with flexibility through the Rule. 85 Fed. Reg. 39,480 (“we are affording
     flexibility to . . . LEA[s]”); 39,481 (“ED has resolved the ambiguity by permitting LEAs
27   flexibility to provide equitable services”); 39,484 (“This interim final rule is meant to provide
     flexibility . . . for SEAs and LEAs”), (the Rule “offers appropriate flexibility”).
28
                                                          24
                            Pls.’ Notice of Mot. and Mot. for Prelim. Inj. (3:20-cv-4478-SK)
       Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 31 of 72



 1   many of whom are affluent or at least economically secure6—on an equal basis with public
 2   schools that educate large populations of at-risk and low-income students.7 Further, private
 3   schools appear to have been able to receive significant financial support from the CARES Act’s
 4   Paycheck Protection Program, CARES Act § 1102, H.R. 748-6, far exceeding what is guaranteed
 5   to LEAs from the ESSER fund. See Hoffman Decl. ¶¶ 44-49.
 6         D.    The Rule Is Procedurally Defective Under the APA as ED Did Not Have
                 Good Cause to Issue the Rule As an Interim Final Rule.
 7
           “The APA requires that, prior to promulgating rules, an agency must issue a general notice
 8
     of proposed rulemaking.” California v. Azar, 911 F.3d 558, 575 (9th Cir. 2018); 5 U.S.C. §
 9
     553(b); see also Paulsen v. Daniels, 413 F.3d 999, 1005 (9th Cir. 2005) (“[I]t is antithetical to the
10
     structure and purpose of the APA for an agency to implement a rule first, and then seek comment
11
     later.”). Here, Defendants issued the Rule as an interim final rule, making the Rule effective
12
     immediately and circumventing the notice and comment requirements of the APA. See 85 Fed.
13
     Reg. 39,479.
14
           Pursuant to 5 U.S.C. § 553(b)(B), an agency may publish a rule without prior notice and
15
     comment only “for good cause” when the “notice and public procedure . . . are impracticable,
16
     unnecessary, or contrary to the public interest.” This good cause exception is “usually invoked in
17
     emergencies” and the agency “must overcome a high bar if it seeks to invoke the good cause
18
            6
                ED recognizes that some “financially well-resourced” private schools have “tuition and
19   fees comparable to those charged by the most highly selective postsecondary institutions,” and
     “tend to serve families from the highest income brackets,” but dismisses these as small in number
20   and notes that such private schools are “not required to accept equitable services.” 85 Fed. Reg.
     39,483. Further, ED says that it “particularly discourages” such schools from accepting CARES
21   Act funds, and proclaims its belief that “such non-public schools have ample resources to serve
     their students and teachers during the COVID-19 national emergency and should not rely on
22   taxpayer funds to do so.” Id. First, it should be noted that according to the most recent Census
     data, almost 600,000 students attend non-sectarian private schools, with an average annual tuition
23   of over $22,000. See RJN Ex. J. And ED’s “discourage[ment]” and “belie[f],” of course, do not
     impact those schools’ eligibility for CARES Act funds under the Rule.
24            7
                In the Rule, ED briefly discusses CCSSO’s position that Congress “‘intended to
     concentrate ESSER funds in areas of the most need, where the educational and social impacts of
25   the COVID crisis will be most extreme and difficult to overcome with limited local funds,’” but
     summarily dismisses this view as a “rigid” interpretation not supported by the text of the CARES
26   Act. 85 Fed. Reg. 39,480. ED points to its Option #1 (Title I-schools only Option) as a means to
     address the needs of an “LEA that helps poor children by spending its CARES Act funds only in
27   its Title I schools,” ignoring the fact that ED then imposes draconian restrictions on the use of
     funds under this option which are completely untethered from the CARES Act’s text.
28
                                                         25
                           Pls.’ Notice of Mot. and Mot. for Prelim. Inj. (3:20-cv-4478-SK)
       Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 32 of 72



 1   exception to bypass the notice and comment requirement.” Azar, 911 F.3d at 575; United States v.
 2   Valverde, 628 F.3d 1159, 1164 (9th Cir. 2010).8
 3         In the Rule, ED states that there is good cause to waive these notice and comment
 4   procedures because of “the immediate need for certainty regarding applicable requirements” for
 5   “determining the amount of funds available for [equitable] services.” 85 Fed. Reg. at 39,483. This
 6   rationale cannot satisfy good cause for multiple reasons.
 7         First, remedying uncertainty in a statute “is not a reasonable justification for bypassing
 8   notice and comment.” Valverde, 628 F.3d at 1166. As the Ninth Circuit has adopted, “if ‘good
 9   cause’ could be satisfied by an Agency’s assertion that ‘normal procedures were not followed
10   because of the need to provide immediate guidance and information[,] . . . then an exception to
11   the notice requirement would be created that would swallow the rule.” Id. (quoting Zhang v.
12   Slattery, 55 F.3d 732, 746 (2d Cir. 1995)).
13         Further, the Rule allows for a 30-day post-promulgation comment period, see 85 Fed. Reg.
14   at 39,484, which “casts further doubt upon the authenticity and efficacy of the asserted need to
15   clear up potential uncertainty.” Valverde, 628 F.3d at 1166; see also Azar, 911 F.3d at 576.
16   “[A]llowing for post-promulgation comments implicitly suggests that the rules will be
17   reconsidered and that the ‘level of uncertainty is, at best, unchanged.’” Azar, 911 F.3d at 576
18   (quoting United States v. Reynolds, 710 F.3d 498, 510 (3d Cir. 2013)).
19         And, most damning here, the ostensible uncertainty regarding the calculation of the
20   proportional share of CARES Act funds for equitable shares is a phantom “problem” of ED’s
21   invention. The CARES Act clearly adopts the Section 1117 proportional share calculation as
22   discussed above—ED is the only entity that seems to dispute the plain language of the CARES
23   Act, and its indefensible position is what has created the uncertainty for SEAs and LEAs across
24
            8
               5 U.S.C. § 553(a)(2) exempts some regulatory actions from the requirements of 5 U.S.C.
25   § 553, but ED is generally prohibited from using this exemption for actions governing formula
     grants or existing grants. 20 U.S.C. § 1232(d) (restricting ED’s use of the 5 U.S.C. § 553(a)(2)
26   exemption only to regulatory actions “that govern the first grant competition under a new or
     substantially revised program authority”). Additionally, ED has stated in the notice it published
27   with the Rule in the federal register that it would comply with 5 USC § 553, 85 Fed. Reg. 39,483,
     and it is bound by that commitment. See Sequoia Orange Co. v. Yeutter, 973 F.2d 752, 757 (9th
28   Cir. 1992).
                                                       26
                           Pls.’ Notice of Mot. and Mot. for Prelim. Inj. (3:20-cv-4478-SK)
       Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 33 of 72



 1   the Nation. ED should not be permitted to create uncertainty, and then leverage that uncertainty to
 2   justify promulgating a rule without following notice and comment procedures.
 3         The APA requires courts to hold unlawful and set aside agency actions that fail to comply
 4   with the procedures required by law. 5 U.S.C. § 706(2)(D). Because Defendants promulgated the
 5   Rule without following the APA’s notice and comment requirements and failed to demonstrate
 6   good cause for dispensing with them, the Rule should be held unlawful.
 7   II.   PLAINTIFFS WILL SUFFER IRREPARABLE HARM
 8         The Rule threatens imminent and irreparable harm to the States, LEAs, their public schools,
 9   and the students they serve. The public schools will lose significant CARES Act funds to private
10   schools or be unable to use the funds for their response to the pandemic. With state and local
11   budgets stretched, students will lose out where sufficient resources are simply not available to
12   make up the shortfalls caused by the diversion of CARES Act funds caused by the Guidance and
13   Rule. As a result of ED’s rewriting of the requirements under Section 18005 of the CARES Act,
14   Plaintiffs also face adverse legal action against them no matter which option their LEAs choose.
15         The financial harm to the public schools and LEAs from the Guidance and the Rule is
16   enormous. In sum, for the Plaintiff States and Plaintiff LEAs, if their LEAs choose to utilize
17   Option #2 to calculate the proportional share of CARES Act funds for equitable services, the
18   LEAs and their public schools will lose over $150 million, compared to if the LEAs follow the
19   CARES Act’s explicit instruction to use the Section 1117 calculation method. See Guerrant Decl.
20   ¶¶ 23, 37; Constancio Decl. ¶¶ 27, 35; Goldson Decl. ¶¶ 18, 21; Gordon Decl. ¶¶ 19, 31;
21   Hoffmann Decl. ¶¶ 22, 42; Jackson Decl. ¶¶ 22, 26, 36; Jones Decl. ¶¶ 25, 27, 39; Kaneshiro-
22   Erdmann Decl. ¶ 22; Makin Decl. ¶¶ 26, 41; Oates Decl. ¶ 20; Salmon Decl. ¶ 18; Stewart Decl. ¶
23   24; Stem Decl. ¶¶ 25, 35; Wallace Decl. ¶¶ 16, 21. Plaintiff States and LEAs will be required to
24   backfill this lost funding for their public schools. See Guerrant Decl. ¶ 26; Jackson Decl. ¶ 26;
25   Jones Decl. ¶ 29; Kaneshiro-Erdmann Decl. ¶ 25; Makin Decl. ¶ 27; Oates Decl. ¶ 22; Stem Decl.
26   ¶ 27; Stewart Decl. ¶¶ 25-26. If the LEAs in the Plaintiff States and Plaintiff LEAs follow Option
27   #1 under the Rule to calculate the proportional share of CARES Act funds for equitable services,
28   the LEAs would only be able to use the funds to support their Title I schools. See Guerrant Decl.
                                                    27
                           Pls.’ Notice of Mot. and Mot. for Prelim. Inj. (3:20-cv-4478-SK)
       Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 34 of 72



 1   ¶¶ 27, 36; Constancio Decl. ¶ 33; Baca Decl. ¶ 24; Hoffmann Decl. ¶¶ 29-30, 39; Jones Decl. ¶
 2   38; Jackson Decl. ¶¶ 27, 35; Kaneshiro-Erdmann Decl. ¶¶ 26, 28; Makin Decl. ¶¶ 28, 40; Oates
 3   Decl. ¶ 16; Salmon Decl. ¶ 20; Stem Decl. ¶¶ 28, 34; Stewart Decl. ¶¶ 25, 37; Wallace Decl. ¶ 20.
 4   The thousands of non-Title I schools in LEAs that would otherwise receive CARES Act funds
 5   will receive zero funding to address the many problems created by the pandemic. See Guerrant
 6   Decl. ¶¶ 27, 36; Constancio Decl. ¶ 33; Baca Decl. ¶ 24; Hoffmann Decl. ¶¶ 29, 39; Jones Decl. ¶
 7   38; Jackson Decl. ¶¶ 27, 35; Kaneshiro-Erdmann Decl. ¶¶ 26, 28; Makin Decl. ¶¶ 28, 40; Oates
 8   Decl. ¶ 16; Salmon Decl. ¶ 20; Stem Decl. ¶¶ 28, 34; Stewart Decl. ¶¶ 25, 37; Wallace Decl. ¶ 20.
 9   To make matters worse, the Title I public schools receiving funds will be unable to use the
10   CARES Act funds where they are needed most. See Guerrant Decl. ¶¶ 27, 36; Constancio Decl. ¶
11   33; Baca Decl. ¶ 24; Gordon Decl. ¶ 30; Hoffmann Decl. ¶¶ 29-31, 39-41; Jackson Decl. ¶¶ 27,
12   35; Jones Decl. ¶ 28; Kaneshiro-Erdmann Decl. ¶¶ 26, 28; Makin Decl. ¶¶ 28, 40; Oates Decl. ¶
13   18; Salmon Decl. ¶ 21; Stem Decl. ¶ 34; Stewart Decl. ¶¶ 25, 37; Wallace Decl. ¶ 20. Thus, even
14   if all LEAs utilize Option #1 in the Rule, the Plaintiff States and LEAs will need to allocate
15   hundreds of millions of dollars to the schools that will no longer be eligible to receive CARES
16   Act funds and to assist schools that cannot use the CARES Act funds for their intended purposes.
17         This significant monetary loss to the SEAs, LEAs, public schools, and public-school
18   students constitutes irreparable harm. Azar, 911 F.3d at 581 (states could establish irreparable
19   harm where they suffer economic harm and “will not be able to recover monetary damages
20   connected to the IFRs” (citing 5 U.S.C. § 702 (permitting relief “other than money damages”));
21   see also Cty. of Santa Clara v. Trump, 250 F. Supp. 3d 497, 537 (N.D. Cal. 2017) (federal
22   executive order interfering with counties’ ability to budget, plan for the future, and properly serve
23   their residents constituted a basis for irreparable harm); Texas v. United States, 809 F.3d 134, 186
24   (5th Cir. 2015), aff’d by an equally divided Court, 136 S. Ct. 2271 (2016) (impact on state’s
25   resources caused by federal program enabling certain immigrants to obtain drivers’ licenses
26   constituted irreparable harm)).
27         Alternatively, if LEAs—either unilaterally or with a State’s permission—calculate the
28   proportionate share of CARES Act funds for equitable services as required by the Act, i.e., using
                                                  28
                           Pls.’ Notice of Mot. and Mot. for Prelim. Inj. (3:20-cv-4478-SK)
       Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 35 of 72



 1   the Section 1117 calculation and using the funds for the purposes expressly provided for in the
 2   Act, both the Plaintiff States and Plaintiff LEAs will face legal jeopardy as they cannot comply
 3   with certifications verifying that they will abide by both the CARES Act and ED’s regulations.
 4   See Guerrant Decl. ¶ 33; Baca Decl. ¶ 21; Constancio Decl. ¶ 30; Gordon Decl. ¶ 26; Jackson
 5   Decl. ¶ 32; Jones Decl. ¶ 34; Kaneshiro-Erdmann Decl. ¶ 27; Makin Decl. ¶ 36; Stem Decl. ¶ 31;
 6   Stewart Decl. ¶ 33. This leaves Plaintiff States and LEA in an untenable position in which,
 7   regardless of what their LEAs choose, they will be in violation of either the CARES Act’s
 8   requirements or the Rule’s requirements. Whatever choice Plaintiffs make, they will be harmed.
 9   See Am. Trucking Ass’ns v. City of Los Angeles, 559 F.3d 1046, 1057-58 (9th Cir. 2009) (a party
10   faces an irreparable injury when it is harmed no matter what choice it makes).
11         Finally, as the Guidance and Rule impinge on constitutional separation of powers principles
12   and the Spending Clause, Defendants’ “constitutional violation alone, coupled with the damages
13   incurred,” from loss of public-school funding “suffice to show irreparable harm.” Am. Trucking
14   Ass’ns, Inc., 559 F.3d at 1058-59.
15   III. THE PUBLIC INTEREST WEIGHS HEAVILY IN FAVOR OF PROVISIONAL RELIEF
16         The “balance of the equities” and “public interest” factors of the Winter test merge when
17   the government is a party. Nken v. Holder, 556 U.S. 418, 435 (2009). In assessing these factors,
18   courts consider the impacts of the injunction on nonparties as well. See League of Wilderness
19   Defenders/Blue Mountains Biodiversity Project v. Connaughton, 752 F.3d 755, 766 (9th Cir.
20   2014).
21         The public interest in allowing schools to respond to the myriad urgent challenges posed by
22   the COVID-19 pandemic weighs overwhelmingly in favor of an injunction here. As discussed
23   supra at 3-4, the challenges caused by the pandemic have contributed to heightened need for
24   public-school funding, particularly for schools with a high proportion of low-income and at-risk
25   children. Congress specifically responded to this crisis by making GEER and ESSER funds
26   available to public schools that needed assistance to respond to the pandemic and provided
27   flexibility to the SEAs and LEAs in using these funds to best serve students. An injunction is
28   needed to preserve this congressional intent, as the “public . . . has an interest in ensuring that
                                                      29
                            Pls.’ Notice of Mot. and Mot. for Prelim. Inj. (3:20-cv-4478-SK)
       Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 36 of 72



 1   statutes enacted by their representatives are not imperiled by executive fiat.” Sierra Club v.
 2   Trump, No. 19-16102, 2020 WL 3478900, at *16 (9th Cir. June 26, 2020) (quoting E. Bay
 3   Sanctuary Covenant v. Trump, 932 F.3d 742, 779 (9th Cir. 2018)) (punctuation omitted); see also
 4   San Francisco, 897 F.3d at 1244 (upholding injunction regarding federal grants because “the
 5   public interest cannot be disserved by an injunction that brings clarity to all parties and to citizens
 6   dependent on public services”).
 7         Supporting public schools’ continued ability to provide their students with an education is
 8   also in the public interest. See, e.g., Meyer v. Nebraska, 262 U.S. 390, 400 (1923) (“The
 9   American people have always regarded education and acquisition of knowledge as matters of
10   supreme importance which should be diligently promoted.”). Diverting funding to private schools
11   and away from public schools, when private schools can access, and have accessed, other funding
12   sources under the CARES Act that are unavailable to public schools, leaves public schools
13   without the emergency relief funding Congress sought to provide them during the pandemic.
14         Conversely, Defendants “cannot suffer harm ‘from an injunction that merely ends an
15   unlawful practice’.” Sierra Club, 2020 WL 3478900, at *16 (quoting Rodriguez v. Robbins, 715
16   F.3d 1127, 1145 (9th Cir. 2013)). In fact, an injunction here would only require that the ESSER
17   and GEER funds be utilized in the manner that Congress intended—making assistance available
18   for public schools and at-risk private-school students, and providing flexibility to SEAs and LEAs
19   to use the funds. See id. (“[t]he public interest favors enforcing” Congress’s “calculated choice”).
20         COVID-19 has had particularly insidious effects on low-income communities, and
21   Congress recognized this effect by directing the majority of the ESSER and GEER funds to those
22   LEAs particularly harmed by the pandemic. Private schools have access to other avenues of
23   funding under the CARES Act. ED should not divert funding from public schools to private
24   schools contrary to the plain language of the CARES Act, Congress’ clear intent, and in the face
25   of this public health crisis’s crushing blow to public education.
26                                                CONCLUSION
27          For the foregoing reasons, Plaintiffs request this Court grant their Motion.
28
                                                          30
                            Pls.’ Notice of Mot. and Mot. for Prelim. Inj. (3:20-cv-4478-SK)
       Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 37 of 72



 1   Dated: July 20, 2020                                       Respectfully Submitted,
 2                                                              XAVIER BECERRA
                                                                Attorney General of California
 3                                                              MICHAEL L. NEWMAN
                                                                Senior Assistant Attorney General
 4                                                              SARAH E. BELTON
                                                                Supervising Deputy Attorney General
 5
                                                                /s/ Garrett Lindsey
 6
                                                                GARRETT LINDSEY
 7                                                              JAMES F. ZAHRADKA II
                                                                REBEKAH A. FRETZ
 8                                                              Deputy Attorneys General
                                                                Attorneys for Plaintiff State of California
 9

10                                                              DANA NESSEL
                                                                Attorney General of Michigan
11                                                              FADWA A. HAMMOUD
                                                                Solicitor General
12                                                              TONI L. HARRIS*
                                                                NEIL GIOVANATTI*
13                                                              Assistant Attorneys General
                                                                Attorneys for Plaintiff State of Michigan
14                                                              *Appearing Pro Hac Vice
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          31
                            Pls.’ Notice of Mot. and Mot. for Prelim. Inj. (3:20-cv-4478-SK)
       Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 38 of 72



 1   KARL A. RACINE                                            JOSHUA L. KAUL
     Attorney General of District of Columbia                  Attorney General of Wisconsin
 2   KATHLEEN KONOPKA                                          HANNAH S. JURSS
     Deputy Attorney General, Public Advocacy                  Assistant Attorney General
 3   Division                                                  Attorneys for Plaintiff State of Wisconsin
     Attorneys for Plaintiff District of Columbia              Appearing pro hac vice (application
 4   Appearing pro hac vice (application                       forthcoming)
     forthcoming)
 5                                                             JAMES E. JOHNSON
     CLARE E. CONNORS                                          Corporation Counsel of the City of New York
 6   Attorney General of Hawaii                                ERIC PROSHANSKY
     HOLLY T. SHIKADA                                          HOPE LU
 7   KEVIN M. RICHARDSON                                       GAIL RUBIN
     Deputy Attorneys General                                  Assistant Corporation Counsel
 8   Attorneys for Plaintiff State of Hawaii                   Attorneys for Plaintiff the Board of
     Appearing pro hac vice (application                       Education of the City School District of the
 9   forthcoming)                                              City of New York
                                                               Appearing pro hac vice (application
10   AARON M. FREY                                             forthcoming)
     Attorney General of Maine
11   SARAH A. FORSTER*                                         BOARD OF EDUCATION, CITY OF CHICAGO
     Assistant Attorney General                                DEPARTMENT OF LAW
12   Attorneys for Plaintiff State of Maine                    JOSEPH MORIARTY
     *Appearing pro hac vice                                   General Counsel
13                                                             J. ERNEST MINCY
     BRIAN E. FROSH                                            Deputy General Counsel for Litigation
14   Attorney General of Maryland                              Attorneys for Plaintiff Chicago Board of
     STEVEN M. SULLIVAN                                        Education
15   Solicitor General                                         Appearing pro hac vice (application
     Attorneys for Plaintiff State of Maryland                 forthcoming)
16   Appearing pro hac vice (application
     forthcoming)                                              SAN FRANCISCO UNIFIED SCHOOL DISTRICT
17                                                             DANIELLE HOUCK
     HECTOR BALDERAS                                           General Counsel
18   New Mexico Attorney General                               SUSANNE NAOMI STARECKI KIM
     P. CHOLLA KHOURY                                          Sr. Deputy General Counsel
19   LISA GIANDOMENICO*                                        Legal Department
     Assistant Attorneys General                               Attorneys for Plaintiff San Francisco Unified
20   Attorneys for Plaintiff State of New Mexico               School District
     *Appearing pro hac vice
21                                                             SQUIRE PATTON BOGGS (US) LLP
     JOSH SHAPIRO                                              GABRIEL COLWELL (CABN 216783)
22   Attorney General of Pennsylvania                          COLIN R. JENNINGS (OHBN 0068704)
     MICHAEL J. FISCHER                                        W. MICHAEL HANNA (OHBN 0020149)
23   Chief Deputy Attorney General                             EMILY R. SPIVACK (OHBN 0090777)
     Attorneys for Plaintiff Commonwealth of                   KEVIN J. BURTZLAFF (OHBN 0039648)
24   Pennsylvania                                              Cleveland Municipal School District Board
     Appearing pro hac vice (application                       of Education
25   forthcoming)                                              Attorneys for Plaintiff Cleveland Municipal
                                                               School District
26                                                             Appearing pro hac vice (application
                                                               forthcoming)
27

28
                                                         32
                           Pls.’ Notice of Mot. and Mot. for Prelim. Inj. (3:20-cv-4478-SK)
Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 39 of 72




                 &$5(6$FW$SSHQGL[
Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 40 of 72

  H. R. 748



                     One Hundred Sixteenth Congress
                                 of the
                        United States of America
                                     AT T H E S E C O N D S E S S I O N

                             Begun and held at the City of Washington on Friday,
                              the third day of January, two thousand and twenty




                                                    An Act
                     To amend the Internal Revenue Code of 1986 to repeal the excise tax on high
                                     cost employer-sponsored health coverage.

                  Be it enacted by the Senate and House of Representatives of
              the United States of America in Congress assembled,
              SECTION 1. SHORT TITLE.
                  This Act may be cited as the ‘‘Coronavirus Aid, Relief, and
              Economic Security Act’’ or the ‘‘CARES Act’’.
              SEC. 2. TABLE OF CONTENTS.
                      The table of contents for this Act is as follows:
              Sec. 1. Short title.
              Sec. 2. Table of contents.
              Sec. 3. References.
                DIVISION A—KEEPING WORKERS PAID AND EMPLOYED, HEALTH CARE
                     SYSTEM ENHANCEMENTS, AND ECONOMIC STABILIZATION
                     TITLE    I—KEEPING AMERICAN WORKERS PAID AND EMPLOYED ACT
              Sec.    1101.   Definitions.
              Sec.    1102.   Paycheck protection program.
              Sec.    1103.   Entrepreneurial development.
              Sec.    1104.   State trade expansion program.
              Sec.    1105.   Waiver of matching funds requirement under the women’s business cen-
                               ter program.
              Sec.   1106.    Loan forgiveness.
              Sec.   1107.    Direct appropriations.
              Sec.   1108.    Minority business development agency.
              Sec.   1109.    United States Treasury Program Management Authority.
              Sec.   1110.    Emergency EIDL grants.
              Sec.   1111.    Resources and services in languages other than English.
              Sec.   1112.    Subsidy for certain loan payments.
              Sec.   1113.    Bankruptcy.
              Sec.   1114.    Emergency rulemaking authority.
                     TITLE II—ASSISTANCE FOR AMERICAN WORKERS, FAMILIES, AND
                                            BUSINESSES
                               Subtitle A—Unemployment Insurance Provisions
              Sec. 2101. Short title.
              Sec. 2102. Pandemic Unemployment Assistance.
              Sec. 2103. Emergency unemployment relief for governmental entities and nonprofit
                         organizations.
              Sec. 2104. Emergency increase in unemployment compensation benefits.
              Sec. 2105. Temporary full Federal funding of the first week of compensable regular
                         unemployment for States with no waiting week.
              Sec. 2106. Emergency State staffing flexibility.
              Sec. 2107. Pandemic emergency unemployment compensation.
              Sec. 2108. Temporary financing of short-time compensation payments in States
                         with programs in law.
              Sec. 2109. Temporary financing of short-time compensation agreements.
Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 41 of 72




                                              H. R. 748—2
           Sec. 2110. Grants for short-time compensation programs.
           Sec. 2111. Assistance and guidance in implementing programs.
           Sec. 2112. Waiver of the 7-day waiting period for benefits under the Railroad Un-
                      employment Insurance Act.
           Sec. 2113. Enhanced benefits under the Railroad Unemployment Insurance Act.
           Sec. 2114. Extended unemployment benefits under the Railroad Unemployment In-
                      surance Act.
           Sec. 2115. Funding for the DOL Office of Inspector General for oversight of unem-
                      ployment provisions.
           Sec. 2116. Implementation.
                          Subtitle B—Rebates and Other Individual Provisions
           Sec. 2201. 2020 recovery rebates for individuals.
           Sec. 2202. Special rules for use of retirement funds.
           Sec. 2203. Temporary waiver of required minimum distribution rules for certain re-
                      tirement plans and accounts.
           Sec. 2204. Allowance of partial above the line deduction for charitable contribu-
                      tions.
           Sec. 2205. Modification of limitations on charitable contributions during 2020.
           Sec. 2206. Exclusion for certain employer payments of student loans.
                                     Subtitle C—Business Provisions
           Sec. 2301. Employee retention credit for employers subject to closure due to
                      COVID–19.
           Sec. 2302. Delay of payment of employer payroll taxes.
           Sec. 2303. Modifications for net operating losses.
           Sec. 2304. Modification of limitation on losses for taxpayers other than corpora-
                      tions.
           Sec. 2305. Modification of credit for prior year minimum tax liability of corpora-
                      tions.
           Sec. 2306. Modifications of limitation on business interest.
           Sec. 2307. Technical amendments regarding qualified improvement property.
           Sec. 2308. Temporary exception from excise tax for alcohol used to produce hand
                      sanitizer.
           TITLE III—SUPPORTING AMERICA’S HEALTH CARE SYSTEM IN THE FIGHT
                              AGAINST THE CORONAVIRUS
                                      Subtitle A—Health Provisions
           Sec. 3001. Short title.
                                PART I—ADDRESSING SUPPLY SHORTAGES
                                SUBPART A—MEDICAL PRODUCT SUPPLIES
           Sec. 3101. National Academies report on America’s medical product supply chain
                      security.
           Sec. 3102. Requiring the strategic national stockpile to include certain types of
                      medical supplies.
           Sec. 3103. Treatment of respiratory protective devices as covered countermeasures.
                          SUBPART B—MITIGATING EMERGENCY DRUG SHORTAGES
           Sec. 3111. Prioritize reviews of drug applications; incentives.
           Sec. 3112. Additional manufacturer reporting requirements in response to drug
                      shortages.
                          SUBPART C—PREVENTING MEDICAL DEVICE SHORTAGES
           Sec. 3121. Discontinuance or interruption in the production of medical devices.
                      PART II—ACCESS    TO   HEALTH CARE   FOR   COVID–19 PATIENTS
                       SUBPART A—COVERAGE OF TESTING AND PREVENTIVE SERVICES
           Sec. 3201. Coverage of diagnostic testing for COVID–19.
           Sec. 3202. Pricing of diagnostic testing.
           Sec. 3203. Rapid coverage of preventive services and vaccines for coronavirus.
                           SUBPART B—SUPPORT FOR HEALTH CARE PROVIDERS
           Sec. 3211. Supplemental awards for health centers.
           Sec. 3212. Telehealth network and telehealth resource centers grant programs.
           Sec. 3213. Rural health care services outreach, rural health network development,
                      and small health care provider quality improvement grant programs.
Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 42 of 72




                                                H. R. 748—3
           Sec. 3214. United States Public Health Service Modernization.
           Sec. 3215. Limitation on liability for volunteer health care professionals during
                      COVID–19 emergency response.
           Sec. 3216. Flexibility for members of National Health Service Corps during emer-
                      gency period.
                                 SUBPART C—MISCELLANEOUS PROVISIONS
           Sec. 3221. Confidentiality and disclosure of records relating to substance use dis-
                      order.
           Sec. 3222. Nutrition services.
           Sec. 3223. Continuity of service and opportunities for participants in community
                      service activities under title V of the Older Americans Act of 1965.
           Sec. 3224. Guidance on protected health information.
           Sec. 3225. Reauthorization of healthy start program.
           Sec. 3226. Importance of the blood supply.
                                          PART III—INNOVATION
           Sec. 3301. Removing the cap on OTA during public health emergencies.
           Sec. 3302. Priority zoonotic animal drugs.
                                     PART IV—HEALTH CARE WORKFORCE
           Sec.   3401.   Reauthorization of health professions workforce programs.
           Sec.   3402.   Health workforce coordination.
           Sec.   3403.   Education and training relating to geriatrics.
           Sec.   3404.   Nursing workforce development.
                                         Subtitle B—Education Provisions
           Sec.   3501.   Short title.
           Sec.   3502.   Definitions.
           Sec.   3503.   Campus-based aid waivers.
           Sec.   3504.   Use of supplemental educational opportunity grants for emergency aid.
           Sec.   3505.   Federal work-study during a qualifying emergency.
           Sec.   3506.   Adjustment of subsidized loan usage limits.
           Sec.   3507.   Exclusion from Federal Pell Grant duration limit.
           Sec.   3508.   Institutional refunds and Federal student loan flexibility.
           Sec.   3509.   Satisfactory academic progress.
           Sec.   3510.   Continuing education at affected foreign institutions.
           Sec.   3511.   National emergency educational waivers.
           Sec.   3512.   HBCU Capital financing.
           Sec.   3513.   Temporary relief for federal student loan borrowers.
           Sec.   3514.   Provisions related to the Corporation for National and Community Serv-
                          ice.
           Sec.   3515.   Workforce response activities.
           Sec.   3516.   Technical amendments.
           Sec.   3517.   Waiver authority and reporting requirement for institutional aid.
           Sec.   3518.   Authorized uses and other modifications for grants.
           Sec.   3519.   Service obligations for teachers.
                                         Subtitle C—Labor Provisions
           Sec.   3601.
                      Limitation on paid leave.
           Sec.   3602.
                      Emergency Paid Sick Leave Act Limitation.
           Sec.   3603.
                      Unemployment insurance.
           Sec.   3604.
                      OMB Waiver of Paid Family and Paid Sick Leave.
           Sec.   3605.
                      Paid leave for rehired employees.
           Sec.   3606.
                      Advance refunding of credits.
           Sec.   3607.
                      Expansion of DOL Authority to postpone certain deadlines.
           Sec.   3608.
                      Single-employer plan funding rules.
           Sec.   3609.
                      Application of cooperative and small employer charity pension plan rules
                      to certain charitable employers whose primary exempt purpose is pro-
                      viding services with respect to mothers and children.
           Sec. 3610. Federal contractor authority.
           Sec. 3611. Technical corrections.
                                     Subtitle D—Finance Committee
           Sec. 3701. Exemption for telehealth services.
           Sec. 3702. Inclusion of certain over-the-counter medical products as qualified med-
                      ical expenses.
           Sec. 3703. Increasing Medicare telehealth flexibilities during emergency period.
           Sec. 3704. Enhancing Medicare telehealth services for Federally qualified health
                      centers and rural health clinics during emergency period.
Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 43 of 72




                                              H. R. 748—4
           Sec. 3705. Temporary waiver of requirement for face-to-face visits between home
                      dialysis patients and physicians.
           Sec. 3706. Use of telehealth to conduct face-to-face encounter prior to recertification
                      of eligibility for hospice care during emergency period.
           Sec. 3707. Encouraging use of telecommunications systems for home health serv-
                      ices furnished during emergency period.
           Sec. 3708. Improving care planning for Medicare home health services.
           Sec. 3709. Adjustment of sequestration.
           Sec. 3710. Medicare hospital inpatient prospective payment system add-on pay-
                      ment for COVID–19 patients during emergency period.
           Sec. 3711. Increasing access to post-acute care during emergency period.
           Sec. 3712. Revising payment rates for durable medical equipment under the Medi-
                      care program through duration of emergency period.
           Sec. 3713. Coverage of the COVID–19 vaccine under part B of the Medicare pro-
                      gram without any cost-sharing.
           Sec. 3714. Requiring Medicare prescription drug plans and MA–PD plans to allow
                      during the COVID–19 emergency period for fills and refills of covered
                      part D drugs for up to a 3-month supply.
           Sec. 3715. Providing home and community-based services in acute care hospitals.
           Sec. 3716. Clarification regarding uninsured individuals.
           Sec. 3717. Clarification regarding coverage of COVID–19 testing products.
           Sec. 3718. Amendments relating to reporting requirements with respect to clinical
                      diagnostic laboratory tests.
           Sec. 3719. Expansion of the Medicare hospital accelerated payment program during
                      the COVID–19 public health emergency.
           Sec. 3720. Delaying requirements for enhanced FMAP to enable State legislation
                      necessary for compliance.
                            Subtitle E—Health and Human Services Extenders
                                     PART I—MEDICARE PROVISIONS
           Sec. 3801. Extension of the work geographic index floor under the Medicare pro-
                      gram.
           Sec. 3802. Extension of funding for quality measure endorsement, input, and selec-
                      tion.
           Sec. 3803. Extension of funding outreach and assistance for low-income programs.
                                    PART II—MEDICAID PROVISIONS
           Sec. 3811. Extension of the Money Follows the Person rebalancing demonstration
                      program.
           Sec. 3812. Extension of spousal impoverishment protections.
           Sec. 3813. Delay of DSH reductions.
           Sec. 3814. Extension and expansion of Community Mental Health Services dem-
                      onstration program.
                      PART III—HUMAN SERVICES AND OTHER HEALTH PROGRAMS
           Sec. 3821. Extension of sexual risk avoidance education program.
           Sec. 3822. Extension of personal responsibility education program.
           Sec. 3823. Extension of demonstration projects to address health professions work-
                      force needs.
           Sec. 3824. Extension of the temporary assistance for needy families program and
                      related programs.
                                 PART IV—PUBLIC HEALTH PROVISIONS
           Sec. 3831. Extension for community health centers, the National Health Service
                      Corps, and teaching health centers that operate GME programs.
           Sec. 3832. Diabetes programs.
                                 PART V—MISCELLANEOUS PROVISIONS
           Sec. 3841. Prevention of duplicate appropriations for fiscal year 2020.
                                   Subtitle F—Over-the-Counter Drugs
                                      PART I—OTC DRUG REVIEW
           Sec. 3851. Regulation of certain nonprescription drugs that are marketed without
                      an approved drug application.
           Sec. 3852. Misbranding.
           Sec. 3853. Drugs excluded from the over-the-counter drug review.
           Sec. 3854. Treatment of Sunscreen Innovation Act.
           Sec. 3855. Annual update to Congress on appropriate pediatric indication for cer-
                      tain OTC cough and cold drugs.
Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 44 of 72




                                                 H. R. 748—5
           Sec. 3856. Technical corrections.
                                             PART II—USER FEES
           Sec. 3861. Finding.
           Sec. 3862. Fees relating to over-the-counter drugs.
             TITLE IV—ECONOMIC STABILIZATION AND ASSISTANCE TO SEVERELY
                  DISTRESSED SECTORS OF THE UNITED STATES ECONOMY
                          Subtitle A—Coronavirus Economic Stabilization Act of 2020
           Sec.   4001.   Short title.
           Sec.   4002.   Definitions.
           Sec.   4003.   Emergency relief and taxpayer protections.
           Sec.   4004.   Limitation on certain employee compensation.
           Sec.   4005.   Continuation of certain air service.
           Sec.   4006.   Coordination with Secretary of Transportation.
           Sec.   4007.   Suspension of certain aviation excise taxes.
           Sec.   4008.   Debt guarantee authority.
           Sec.   4009.   Temporary Government in the Sunshine Act relief.
           Sec.   4010.   Temporary hiring flexibility.
           Sec.   4011.   Temporary lending limit waiver.
           Sec.   4012.   Temporary relief for community banks.
           Sec.   4013.   Temporary relief from troubled debt restructurings.
           Sec.   4014.   Optional temporary relief from current expected credit losses.
           Sec.   4015.   Non-applicability of restrictions on ESF during national emergency.
           Sec.   4016.   Temporary credit union provisions.
           Sec.   4017.   Increasing access to materials necessary for national security and pan-
                          demic recovery.
           Sec.   4018.   Special Inspector General for Pandemic Recovery.
           Sec.   4019.   Conflicts of interest.
           Sec.   4020.   Congressional Oversight Commission.
           Sec.   4021.   Credit protection during COVID–19.
           Sec.   4022.   Foreclosure moratorium and consumer right to request forbearance.
           Sec.   4023.   Forbearance of residential mortgage loan payments for multifamily prop-
                          erties with federally backed loans.
           Sec.   4024.   Temporary moratorium on eviction filings.
           Sec.   4025.   Protection of collective bargaining agreement.
           Sec.   4026.   Reports.
           Sec.   4027.   Direct appropriation.
           Sec.   4028.   Rule of construction.
           Sec.   4029.   Termination of authority.
                                    Subtitle B—Air Carrier Worker Support
           Sec.   4111.   Definitions.
           Sec.   4112.   Pandemic relief for aviation workers.
           Sec.   4113.   Procedures for providing payroll support.
           Sec.   4114.   Required assurances.
           Sec.   4115.   Protection of collective bargaining agreement.
           Sec.   4116.   Limitation on certain employee compensation.
           Sec.   4117.   Tax payer protection.
           Sec.   4118.   Reports.
           Sec.   4119.   Coordination.
           Sec.   4120.   Direct appropriation.
                                  TITLE V—CORONAVIRUS RELIEF FUNDS
           Sec. 5001. Coronavirus Relief Fund.
                                 TITLE VI—MISCELLANEOUS PROVISIONS
           Sec. 6001. COVID–19 borrowing authority for the United States Postal Service.
           Sec. 6002. Emergency designation.
           DIVISION B—EMERGENCY APPROPRIATIONS FOR CORONAVIRUS HEALTH
                         RESPONSE AND AGENCY OPERATIONS
           SEC. 3. REFERENCES.
                Except as expressly provided otherwise, any reference to ‘‘this
           Act’’ contained in any division of this Act shall be treated as
           referring only to the provisions of that division.
Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 45 of 72




                                         H. R. 748—6

           DIVISION A—KEEPING WORKERS PAID
            AND EMPLOYED, HEALTH CARE SYS-
            TEM ENHANCEMENTS, AND ECO-
            NOMIC STABILIZATION
                TITLE I—KEEPING AMERICAN
              WORKERS PAID AND EMPLOYED ACT
           SEC. 1101. DEFINITIONS.
               In this title—
                    (1) the terms ‘‘Administration’’ and ‘‘Administrator’’ mean
               the Small Business Administration and the Administrator
               thereof, respectively; and
                    (2) the term ‘‘small business concern’’ has the meaning
               given the term in section 3 of the Small Business Act (15
               U.S.C. 636).
           SEC. 1102. PAYCHECK PROTECTION PROGRAM.
               (a) IN GENERAL.—Section 7(a) of the Small Business Act (15
           U.S.C. 636(a)) is amended—
                    (1) in paragraph (2)—
                          (A) in subparagraph (A), in the matter preceding clause
                    (i), by striking ‘‘and (E)’’ and inserting ‘‘(E), and (F)’’; and
                          (B) by adding at the end the following:
                          ‘‘(F) PARTICIPATION IN THE PAYCHECK PROTECTION PRO-
                    GRAM.—In an agreement to participate in a loan on a
                    deferred basis under paragraph (36), the participation by
                    the Administration shall be 100 percent.’’; and
                    (2) by adding at the end the following:
                    ‘‘(36) PAYCHECK PROTECTION PROGRAM.—
                          ‘‘(A) DEFINITIONS.—In this paragraph—
                                ‘‘(i) the terms ‘appropriate Federal banking agency’
                          and ‘insured depository institution’ have the meanings
                          given those terms in section 3 of the Federal Deposit
                          Insurance Act (12 U.S.C. 1813);
                                ‘‘(ii) the term ‘covered loan’ means a loan made
                          under this paragraph during the covered period;
                                ‘‘(iii) the term ‘covered period’ means the period
                          beginning on February 15, 2020 and ending on June
                          30, 2020;
                                ‘‘(iv) the term ‘eligible recipient’ means an indi-
                          vidual or entity that is eligible to receive a covered
                          loan;
                                ‘‘(v) the term ‘eligible self-employed individual’ has
                          the meaning given the term in section 7002(b) of the
                          Families First Coronavirus Response Act (Public Law
                          116–127);
                                ‘‘(vi) the term ‘insured credit union’ has the
                          meaning given the term in section 101 of the Federal
                          Credit Union Act (12 U.S.C. 1752);
                                ‘‘(vii) the term ‘nonprofit organization’ means an
                          organization that is described in section 501(c)(3) of
                          the Internal Revenue Code of 1986 and that is exempt
                          from taxation under section 501(a) of such Code;
Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 46 of 72




                                     H. R. 748—7

                         ‘‘(viii) the term ‘payroll costs’—
                               ‘‘(I) means—
                                     ‘‘(aa) the sum of payments of any com-
                               pensation with respect to employees that is
                               a—
                                           ‘‘(AA) salary, wage, commission, or
                                     similar compensation;
                                           ‘‘(BB) payment of cash tip or equiva-
                                     lent;
                                           ‘‘(CC) payment for vacation, parental,
                                     family, medical, or sick leave;
                                           ‘‘(DD) allowance for dismissal or sepa-
                                     ration;
                                           ‘‘(EE) payment required for the provi-
                                     sions of group health care benefits,
                                     including insurance premiums;
                                           ‘‘(FF) payment of any retirement ben-
                                     efit; or
                                           ‘‘(GG) payment of State or local tax
                                     assessed      on    the   compensation     of
                                     employees; and
                                     ‘‘(bb) the sum of payments of any com-
                               pensation to or income of a sole proprietor
                               or independent contractor that is a wage,
                               commission, income, net earnings from self-
                               employment, or similar compensation and that
                               is in an amount that is not more than $100,000
                               in 1 year, as prorated for the covered period;
                               and
                               ‘‘(II) shall not include—
                                     ‘‘(aa) the compensation of an individual
                               employee in excess of an annual salary of
                               $100,000, as prorated for the covered period;
                                     ‘‘(bb) taxes imposed or withheld under
                               chapters 21, 22, or 24 of the Internal Revenue
                               Code of 1986 during the covered period;
                                     ‘‘(cc) any compensation of an employee
                               whose principal place of residence is outside
                               of the United States;
                                     ‘‘(dd) qualified sick leave wages for which
                               a credit is allowed under section 7001 of the
                               Families First Coronavirus Response Act
                               (Public Law 116–127); or
                                     ‘‘(ee) qualified family leave wages for
                               which a credit is allowed under section 7003
                               of the Families First Coronavirus Response
                               Act (Public Law 116–127); and
                         ‘‘(ix) the term ‘veterans organization’ means an
                    organization that is described in section 501(c)(19) of
                    the Internal Revenue Code that is exempt from tax-
                    ation under section 501(a) of such Code.
                    ‘‘(B) PAYCHECK PROTECTION LOANS.—Except as other-
                wise provided in this paragraph, the Administrator may
                guarantee covered loans under the same terms, conditions,
                and processes as a loan made under this subsection.
Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 47 of 72




                                     H. R. 748—8

                    ‘‘(C) REGISTRATION OF LOANS.—Not later than 15 days
                after the date on which a loan is made under this para-
                graph, the Administration shall register the loan using
                the TIN (as defined in section 7701 of the Internal Revenue
                Code of 1986) assigned to the borrower.
                     ‘‘(D) INCREASED ELIGIBILITY FOR CERTAIN SMALL
                BUSINESSES AND ORGANIZATIONS.—
                          ‘‘(i) IN GENERAL.—During the covered period, in
                    addition to small business concerns, any business con-
                    cern, nonprofit organization, veterans organization, or
                    Tribal business concern described in section 31(b)(2)(C)
                    shall be eligible to receive a covered loan if the business
                    concern, nonprofit organization, veterans organization,
                    or Tribal business concern employs not more than the
                    greater of—
                                 ‘‘(I) 500 employees; or
                                 ‘‘(II) if applicable, the size standard in number
                          of employees established by the Administration
                          for the industry in which the business concern,
                          nonprofit organization, veterans organization, or
                          Tribal business concern operates.
                          ‘‘(ii) INCLUSION OF SOLE PROPRIETORS, INDE-
                    PENDENT CONTRACTORS, AND ELIGIBLE SELF-EMPLOYED
                    INDIVIDUALS.—
                                 ‘‘(I) IN GENERAL.—During the covered period,
                          individuals who operate under a sole proprietor-
                          ship or as an independent contractor and eligible
                          self-employed individuals shall be eligible to
                          receive a covered loan.
                                 ‘‘(II) DOCUMENTATION.—An eligible self-
                          employed individual, independent contractor, or
                          sole proprietorship seeking a covered loan shall
                          submit such documentation as is necessary to
                          establish such individual as eligible, including pay-
                          roll tax filings reported to the Internal Revenue
                          Service, Forms 1099–MISC, and income and
                          expenses from the sole proprietorship, as deter-
                          mined by the Administrator and the Secretary.
                          ‘‘(iii) BUSINESS CONCERNS WITH MORE THAN 1 PHYS-
                    ICAL LOCATION.—During the covered period, any busi-
                    ness concern that employs not more than 500
                    employees per physical location of the business concern
                    and that is assigned a North American Industry Classi-
                    fication System code beginning with 72 at the time
                    of disbursal shall be eligible to receive a covered loan.
                          ‘‘(iv) WAIVER OF AFFILIATION RULES.—During the
                     covered period, the provisions applicable to affiliations
                     under section 121.103 of title 13, Code of Federal Regu-
                     lations, or any successor regulation, are waived with
                     respect to eligibility for a covered loan for—
                                 ‘‘(I) any business concern with not more than
                          500 employees that, as of the date on which the
                          covered loan is disbursed, is assigned a North
                          American Industry Classification System code
                          beginning with 72;
Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 48 of 72




                                     H. R. 748—9

                                ‘‘(II) any business concern operating as a fran-
                         chise that is assigned a franchise identifier code
                         by the Administration; and
                                ‘‘(III) any business concern that receives finan-
                         cial assistance from a company licensed under sec-
                         tion 301 of the Small Business Investment Act
                         of 1958 (15 U.S.C. 681).
                         ‘‘(v) EMPLOYEE.—For purposes of determining
                    whether a business concern, nonprofit organization,
                    veterans organization, or Tribal business concern
                    described in section 31(b)(2)(C) employs not more than
                    500 employees under clause (i)(I), the term ‘employee’
                    includes individuals employed on a full-time, part-time,
                    or other basis.
                         ‘‘(vi) AFFILIATION.—The provisions applicable to
                    affiliations under section 121.103 of title 13, Code of
                    Federal Regulations, or any successor thereto, shall
                    apply with respect to a nonprofit organization and
                    a veterans organization in the same manner as with
                    respect to a small business concern.
                    ‘‘(E) MAXIMUM LOAN AMOUNT.—During the covered
                period, with respect to a covered loan, the maximum loan
                amount shall be the lesser of—
                         ‘‘(i)(I) the sum of—
                                ‘‘(aa) the product obtained by multiplying—
                                      ‘‘(AA) the average total monthly payments
                                by the applicant for payroll costs incurred
                                during the 1-year period before the date on
                                which the loan is made, except that, in the
                                case of an applicant that is seasonal employer,
                                as determined by the Administrator, the aver-
                                age total monthly payments for payroll shall
                                be for the 12-week period beginning February
                                15, 2019, or at the election of the eligible
                                recipient, March 1, 2019, and ending June
                                30, 2019; by
                                      ‘‘(BB) 2.5; and
                                ‘‘(bb) the outstanding amount of a loan under
                         subsection (b)(2) that was made during the period
                         beginning on January 31, 2020 and ending on
                         the date on which covered loans are made available
                         to be refinanced under the covered loan; or
                         ‘‘(II) if requested by an otherwise eligible recipient
                    that was not in business during the period beginning
                    on February 15, 2019 and ending on June 30, 2019,
                    the sum of—
                                ‘‘(aa) the product obtained by multiplying—
                                      ‘‘(AA) the average total monthly payments
                                by the applicant for payroll costs incurred
                                during the period beginning on January 1,
                                2020 and ending on February 29, 2020; by
                                      ‘‘(BB) 2.5; and
                                ‘‘(bb) the outstanding amount of a loan under
                         subsection (b)(2) that was made during the period
                         beginning on January 31, 2020 and ending on
                         the date on which covered loans are made available
                         to be refinanced under the covered loan; or
Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 49 of 72




                                  H. R. 748—10

                        ‘‘(ii) $10,000,000.
                  ‘‘(F) ALLOWABLE USES OF COVERED LOANS.—
                        ‘‘(i) IN GENERAL.—During the covered period, an
                  eligible recipient may, in addition to the allowable
                  uses of a loan made under this subsection, use the
                  proceeds of the covered loan for—
                               ‘‘(I) payroll costs;
                               ‘‘(II) costs related to the continuation of group
                        health care benefits during periods of paid sick,
                        medical, or family leave, and insurance premiums;
                               ‘‘(III) employee salaries, commissions, or
                        similar compensations;
                               ‘‘(IV) payments of interest on any mortgage
                        obligation (which shall not include any prepayment
                        of or payment of principal on a mortgage obliga-
                        tion);
                               ‘‘(V) rent (including rent under a lease agree-
                        ment);
                               ‘‘(VI) utilities; and
                               ‘‘(VII) interest on any other debt obligations
                        that were incurred before the covered period.
                        ‘‘(ii) DELEGATED AUTHORITY.—
                               ‘‘(I) IN GENERAL.—For purposes of making cov-
                        ered loans for the purposes described in clause
                        (i), a lender approved to make loans under this
                        subsection shall be deemed to have been delegated
                        authority by the Administrator to make and
                        approve covered loans, subject to the provisions
                        of this paragraph.
                               ‘‘(II) CONSIDERATIONS.—In evaluating the
                        eligibility of a borrower for a covered loan with
                        the terms described in this paragraph, a lender
                        shall consider whether the borrower—
                                     ‘‘(aa) was in operation on February 15,
                               2020; and
                                     ‘‘(bb)(AA) had employees for whom the
                               borrower paid salaries and payroll taxes; or
                                     ‘‘(BB) paid independent contractors, as
                               reported on a Form 1099–MISC.
                        ‘‘(iii) ADDITIONAL LENDERS.—The authority to
                  make loans under this paragraph shall be extended
                  to additional lenders determined by the Administrator
                  and the Secretary of the Treasury to have the nec-
                  essary qualifications to process, close, disburse and
                  service loans made with the guarantee of the Adminis-
                  tration.
                        ‘‘(iv) REFINANCE.—A loan made under subsection
                  (b)(2) during the period beginning on January 31, 2020
                  and ending on the date on which covered loans are
                  made available may be refinanced as part of a covered
                  loan.
                        ‘‘(v) NONRECOURSE.—Notwithstanding the waiver
                  of the personal guarantee requirement or collateral
                  under subparagraph (J), the Administrator shall have
                  no recourse against any individual shareholder,
                  member, or partner of an eligible recipient of a covered
                  loan for nonpayment of any covered loan, except to
Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 50 of 72




                                     H. R. 748—11

                     the extent that such shareholder, member, or partner
                     uses the covered loan proceeds for a purpose not
                     authorized under clause (i).
                     ‘‘(G) BORROWER REQUIREMENTS.—
                           ‘‘(i) CERTIFICATION.—An eligible recipient applying
                     for a covered loan shall make a good faith certifi-
                     cation—
                                  ‘‘(I) that the uncertainty of current economic
                           conditions makes necessary the loan request to
                           support the ongoing operations of the eligible
                           recipient;
                                  ‘‘(II) acknowledging that funds will be used
                           to retain workers and maintain payroll or make
                           mortgage payments, lease payments, and utility
                           payments;
                                  ‘‘(III) that the eligible recipient does not have
                           an application pending for a loan under this sub-
                           section for the same purpose and duplicative of
                           amounts applied for or received under a covered
                           loan; and
                                  ‘‘(IV) during the period beginning on February
                           15, 2020 and ending on December 31, 2020, that
                           the eligible recipient has not received amounts
                           under this subsection for the same purpose and
                           duplicative of amounts applied for or received
                           under a covered loan.
                     ‘‘(H) FEE WAIVER.—During the covered period, with
                respect to a covered loan—
                           ‘‘(i) in lieu of the fee otherwise applicable under
                     paragraph (23)(A), the Administrator shall collect no
                     fee; and
                           ‘‘(ii) in lieu of the fee otherwise applicable under
                     paragraph (18)(A), the Administrator shall collect no
                     fee.
                     ‘‘(I) CREDIT ELSEWHERE.—During the covered period,
                the requirement that a small business concern is unable
                to obtain credit elsewhere, as defined in section 3(h), shall
                not apply to a covered loan.
                     ‘‘(J) WAIVER OF PERSONAL GUARANTEE REQUIREMENT.—
                During the covered period, with respect to a covered loan—
                           ‘‘(i) no personal guarantee shall be required for
                     the covered loan; and
                           ‘‘(ii) no collateral shall be required for the covered
                     loan.
                     ‘‘(K) MATURITY FOR LOANS WITH REMAINING BALANCE
                AFTER APPLICATION OF FORGIVENESS.—With respect to a
                covered loan that has a remaining balance after reduction
                based on the loan forgiveness amount under section 1106
                of the CARES Act—
                           ‘‘(i) the remaining balance shall continue to be
                     guaranteed by the Administration under this sub-
                     section; and
                           ‘‘(ii) the covered loan shall have a maximum matu-
                     rity of 10 years from the date on which the borrower
                     applies for loan forgiveness under that section.
                     ‘‘(L) INTEREST RATE REQUIREMENTS.—A covered loan
                shall bear an interest rate not to exceed 4 percent.
Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 51 of 72




                                     H. R. 748—12

                    ‘‘(M) LOAN DEFERMENT.—
                          ‘‘(i) DEFINITION OF IMPACTED BORROWER.—
                                 ‘‘(I) IN GENERAL.—In this subparagraph, the
                          term ‘impacted borrower’ means an eligible
                          recipient that—
                                        ‘‘(aa) is in operation on February 15, 2020;
                                 and
                                        ‘‘(bb) has an application for a covered loan
                                 that is approved or pending approval on or
                                 after the date of enactment of this paragraph.
                                 ‘‘(II) PRESUMPTION.—For purposes of this
                          subparagraph, an impacted borrower is presumed
                          to have been adversely impacted by COVID–19.
                          ‘‘(ii) DEFERRAL.—During the covered period, the
                    Administrator shall—
                                 ‘‘(I) consider each eligible recipient that applies
                          for a covered loan to be an impacted borrower;
                          and
                                 ‘‘(II) require lenders under this subsection to
                          provide complete payment deferment relief for
                          impacted borrowers with covered loans for a period
                          of not less than 6 months, including payment of
                          principal, interest, and fees, and not more than
                          1 year.
                          ‘‘(iii) SECONDARY MARKET.—During the covered
                    period, with respect to a covered loan that is sold
                    on the secondary market, if an investor declines to
                    approve a deferral requested by a lender under clause
                    (ii), the Administrator shall exercise the authority to
                    purchase the loan so that the impacted borrower may
                    receive a deferral for a period of not less than 6 months,
                    including payment of principal, interest, and fees, and
                    not more than 1 year.
                          ‘‘(iv) GUIDANCE.—Not later than 30 days after the
                    date of enactment of this paragraph, the Administrator
                    shall provide guidance to lenders under this paragraph
                    on the deferment process described in this subpara-
                    graph.
                    ‘‘(N) SECONDARY MARKET SALES.—A covered loan shall
                be eligible to be sold in the secondary market consistent
                with this subsection. The Administrator may not collect
                any fee for any guarantee sold into the secondary market
                under this subparagraph.
                    ‘‘(O) REGULATORY CAPITAL REQUIREMENTS.—
                          ‘‘(i) RISK WEIGHT.—With respect to the appropriate
                    Federal banking agencies or the National Credit Union
                    Administration Board applying capital requirements
                    under their respective risk-based capital requirements,
                    a covered loan shall receive a risk weight of zero per-
                    cent.
                          ‘‘(ii) TEMPORARY RELIEF FROM TDR DISCLOSURES.—
                    Notwithstanding any other provision of law, an insured
                    depository institution or an insured credit union that
                    modifies a covered loan in relation to COVID–19-
                    related difficulties in a troubled debt restructuring on
                    or after March 13, 2020, shall not be required to comply
                    with the Financial Accounting Standards Board
Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 52 of 72




                                        H. R. 748—13

                       Accounting Standards Codification Subtopic 310–40
                       (‘Receivables – Troubled Debt Restructurings by Credi-
                       tors’) for purposes of compliance with the requirements
                       of the Federal Deposit Insurance Act (12 U.S.C. 1811
                       et seq.), until such time and under such circumstances
                       as the appropriate Federal banking agency or the
                       National Credit Union Administration Board, as
                       applicable, determines appropriate.
                       ‘‘(P) REIMBURSEMENT FOR PROCESSING.—
                             ‘‘(i) IN GENERAL.—The Administrator shall
                       reimburse a lender authorized to make a covered loan
                       at a rate, based on the balance of the financing out-
                       standing at the time of disbursement of the covered
                       loan, of—
                                    ‘‘(I) 5 percent for loans of not more than
                             $350,000;
                                    ‘‘(II) 3 percent for loans of more than $350,000
                             and less than $2,000,000; and
                                    ‘‘(III) 1 percent for loans of not less than
                             $2,000,000.
                             ‘‘(ii) FEE LIMITS.—An agent that assists an eligible
                       recipient to prepare an application for a covered loan
                       may not collect a fee in excess of the limits established
                       by the Administrator.
                             ‘‘(iii) TIMING.—A reimbursement described in
                       clause (i) shall be made not later than 5 days after
                       the disbursement of the covered loan.
                             ‘‘(iv) SENSE OF THE SENATE.—It is the sense of
                       the Senate that the Administrator should issue guid-
                       ance to lenders and agents to ensure that the proc-
                       essing and disbursement of covered loans prioritizes
                       small business concerns and entities in underserved
                       and rural markets, including veterans and members
                       of the military community, small business concerns
                       owned and controlled by socially and economically dis-
                       advantaged individuals (as defined in section
                       8(d)(3)(C)), women, and businesses in operation for
                       less than 2 years.
                       ‘‘(Q) DUPLICATION.—Nothing in this paragraph shall
                   prohibit a recipient of an economic injury disaster loan
                   made under subsection (b)(2) during the period beginning
                   on January 31, 2020 and ending on the date on which
                   covered loans are made available that is for a purpose
                   other than paying payroll costs and other obligations
                   described in subparagraph (F) from receiving assistance
                   under this paragraph.
                       ‘‘(R) WAIVER OF PREPAYMENT PENALTY.—Notwith-
                   standing any other provision of law, there shall be no
                   prepayment penalty for any payment made on a covered
                   loan.’’.
               (b) COMMITMENTS FOR 7(A) LOANS.—During the period begin-
           ning on February 15, 2020 and ending on June 30, 2020—
                   (1) the amount authorized for commitments for general
               business loans authorized under section 7(a) of the Small Busi-
               ness Act (15 U.S.C. 636(a)), including loans made under para-
               graph (36) of such section, as added by subsection (a), shall
               be $349,000,000,000; and
Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 53 of 72




                                      H. R. 748—14

                    (2) the amount authorized for commitments for such loans
               under the heading ‘‘BUSINESS LOANS PROGRAM ACCOUNT’’ under
               the heading ‘‘SMALL BUSINESS ADMINISTRATION’’ under title
               V of the Consolidated Appropriations Act, 2020 (Public Law
               116–93; 133 Stat. 2475) shall not apply.
               (c) EXPRESS LOANS.—
                    (1) IN GENERAL.—Section 7(a)(31)(D) of the Small Business
               Act (15 U.S.C. 636(a)(31)(D)) is amended by striking ‘‘$350,000’’
               and inserting ‘‘$1,000,000’’.
                    (2) PROSPECTIVE REPEAL.—Effective on January 1, 2021,
               section 7(a)(31)(D) of the Small Business Act (15 U.S.C.
               636(a)(31)(D)) is amended by striking ‘‘$1,000,000’’ and
               inserting ‘‘$350,000’’.
               (d) EXCEPTION TO GUARANTEE FEE WAIVER FOR VETERANS.—
           Section 7(a)(31)(G) of the Small Business Act (15 U.S.C.
           636(a)(31)(G)) is amended—
                    (1) by striking clause (ii); and
                    (2) by redesignating clause (iii) as clause (ii).
               (e) INTERIM RULE.—On and after the date of enactment of
           this Act, the interim final rule published by the Administrator
           entitled ‘‘Express Loan Programs: Affiliation Standards’’ (85 Fed.
           Reg. 7622 (February 10, 2020)) is permanently rescinded and shall
           have no force or effect.
           SEC. 1103. ENTREPRENEURIAL DEVELOPMENT.
               (a) DEFINITIONS.—In this section—
                    (1) the term ‘‘covered small business concern’’ means a
               small business concern that has experienced, as a result of
               COVID–19—
                         (A) supply chain disruptions, including changes in—
                              (i) quantity and lead time, including the number
                         of shipments of components and delays in shipments;
                              (ii) quality, including shortages in supply for
                         quality control reasons; and
                              (iii) technology, including a compromised payment
                         network;
                         (B) staffing challenges;
                         (C) a decrease in gross receipts or customers; or
                         (D) a closure;
                    (2) the term ‘‘resource partner’’ means—
                         (A) a small business development center; and
                         (B) a women’s business center;
                    (3) the term ‘‘small business development center’’ has the
               meaning given the term in section 3 of the Small Business
               Act (15 U.S.C. 632); and
                    (4) the term ‘‘women’s business center’’ means a women’s
               business center described in section 29 of the Small Business
               Act (15 U.S.C. 656).
               (b) EDUCATION, TRAINING, AND ADVISING GRANTS.—
                    (1) IN GENERAL.—The Administration may provide financial
               assistance in the form of grants to resource partners to provide
               education, training, and advising to covered small business
               concerns.
                    (2) USE OF FUNDS.—Grants under this subsection shall
               be used for the education, training, and advising of covered
               small business concerns and their employees on—
Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 54 of 72




                                     H. R. 748—31

                        and unsecured debts in an amount greater than
                        $7,500,000 (excluding debt owed to 1 or more affiliates
                        or insiders);
                             ‘‘(ii) any debtor that is a corporation subject to
                        the reporting requirements under section 13 or 15(d)
                        of the Securities Exchange Act of 1934 (15 U.S.C. 78m,
                        78o(d)); or
                             ‘‘(iii) any debtor that is an affiliate of an issuer,
                        as defined in section 3 of the Securities Exchange
                        Act of 1934 (15 U.S.C. 78c).’’.
                  (2) APPLICABILITY OF CHAPTERS.—Section 103(i) of title 11,
             United States Code, is amended by striking ‘‘small business
             debtor’’ and inserting ‘‘debtor (as defined in section 1182)’’.
                  (3) APPLICATION OF AMENDMENT.—The amendment made
             by paragraph (1) shall apply only with respect to cases com-
             menced under title 11, United States Code, on or after the
             date of enactment of this Act.
                  (4) TECHNICAL CORRECTIONS.—
                        (A) DEFINITION OF SMALL BUSINESS DEBTOR.—Section
                  101(51D)(B)(iii) of title 11, United States Code, is amended
                  to read as follows:
                             ‘‘(iii) any debtor that is an affiliate of an issuer
                        (as defined in section 3 of the Securities Exchange
                        Act of 1934 (15 U.S.C. 78c)).’’.
                        (B) UNCLAIMED PROPERTY.—Section 347(b) of title 11,
                  United States Code, is amended by striking ‘‘1194’’ and
                  inserting ‘‘1191’’.
                  (5) SUNSET.—On the date that is 1 year after the date
             of enactment of this Act, section 1182(1) of title 11, United
             States Code, is amended to read as follows:
                  ‘‘(1) DEBTOR.—The term ‘debtor’ means a small business
             debtor.’’.
             (b) BANKRUPTCY RELIEF.—
                  (1) IN GENERAL.—
                        (A) EXCLUSION FROM CURRENT MONTHLY INCOME.—Sec-
                  tion 101(10A)(B)(ii) of title 11, United States Code, is
                  amended—
                             (i) in subclause (III), by striking ‘‘; and’’ and
                        inserting a semicolon;
                             (ii) in subclause (IV), by striking the period at
                        the end and inserting ‘‘; and’’; and
                             (iii) by adding at the end the following:
                                    ‘‘(V) Payments made under Federal law
                             relating to the national emergency declared by
                             the President under the National Emergencies Act
                             (50 U.S.C. 1601 et seq.) with respect to the
                             coronavirus disease 2019 (COVID–19).’’.
                        (B) CONFIRMATION OF PLAN.—Section 1325(b)(2) of title
                  11, United States Code, is amended by inserting ‘‘payments
                  made under Federal law relating to the national emergency
                  declared by the President under the National Emergencies
                  Act (50 U.S.C. 1601 et seq.) with respect to the coronavirus
                  disease 2019 (COVID–19),’’ after ‘‘other than’’.
                        (C) MODIFICATION OF PLAN AFTER CONFIRMATION.—Sec-
                  tion 1329 of title 11, United States Code, is amended by
                  adding at end the following:
Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 55 of 72




                                         H. R. 748—32

                 ‘‘(d)(1) Subject to paragraph (3), for a plan confirmed prior
           to the date of enactment of this subsection, the plan may be modified
           upon the request of the debtor if—
                       ‘‘(A) the debtor is experiencing or has experienced a mate-
                 rial financial hardship due, directly or indirectly, to the
                 coronavirus disease 2019 (COVID–19) pandemic; and
                       ‘‘(B) the modification is approved after notice and a hearing.
                 ‘‘(2) A plan modified under paragraph (1) may not provide
           for payments over a period that expires more than 7 years after
           the time that the first payment under the original confirmed plan
           was due.
                 ‘‘(3) Sections 1322(a), 1322(b), 1323(c), and the requirements
           of section 1325(a) shall apply to any modification under paragraph
           (1).’’.
                             (D) APPLICABILITY.—
                                  (i) The amendments made by subparagraphs (A)
                             and (B) shall apply to any case commenced before,
                             on, or after the date of enactment of this Act.
                                  (ii) The amendment made by subparagraph (C)
                             shall apply to any case for which a plan has been
                             confirmed under section 1325 of title 11, United States
                             Code, before the date of enactment of this Act.
                       (2) SUNSET.—
                             (A) IN GENERAL.—
                                  (i) EXCLUSION FROM CURRENT MONTHLY INCOME.—
                             Section 101(10A)(B)(ii) of title 11, United States Code,
                             is amended—
                                       (I) in subclause (III), by striking the semicolon
                                  at the end and inserting ‘‘; and’’;
                                       (II) in subclause (IV), by striking ‘‘; and’’ and
                                  inserting a period; and
                                       (III) by striking subclause (V).
                                  (ii) CONFIRMATION OF PLAN.—Section 1325(b)(2) of
                             title 11, United States Code, is amended by striking
                             ‘‘payments made under Federal law relating to the
                             national emergency declared by the President under
                             the National Emergencies Act (50 U.S.C. 1601 et seq.)
                             with respect to the coronavirus disease 2019 (COVID–
                             19),’’.
                                  (iii) MODIFICATION OF PLAN AFTER CONFIRMA-
                             TION.—Section 1329 of title 11, United States Code,
                             is amended by striking subsection (d).
                             (B) EFFECTIVE DATE.—The amendments made by
                       subparagraph (A) shall take effect on the date that is
                       1 year after the date of enactment of this Act.
           SEC. 1114. EMERGENCY RULEMAKING AUTHORITY.
                Not later than 15 days after the date of          enactment of this
           Act, the Administrator shall issue regulations          to carry out this
           title and the amendments made by this title            without regard to
           the notice requirements under section 553(b)           of title 5, United
           States Code.
Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 56 of 72




                                       H. R. 748—33

           TITLE II—ASSISTANCE FOR AMERICAN
           WORKERS, FAMILIES, AND BUSINESSES
               Subtitle A—Unemployment Insurance
                           Provisions
           SEC. 2101. SHORT TITLE.
               This subtitle may be cited as the ‘‘Relief for Workers Affected
           by Coronavirus Act’’.
           SEC. 2102. PANDEMIC UNEMPLOYMENT ASSISTANCE.
               (a) DEFINITIONS.—In this section:
                    (1) COVID–19.—The term ‘‘COVID–19’’ means the 2019
               Novel Coronavirus or 2019-nCoV.
                    (2) COVID–19 PUBLIC HEALTH EMERGENCY.—The term
               ‘‘COVID–19 public health emergency’’ means the public health
               emergency declared by the Secretary of Health and Human
               Services on January 27, 2020, with respect to the 2019 Novel
               Coronavirus.
                    (3) COVERED INDIVIDUAL.—The term ‘‘covered individual’’—
                         (A) means an individual who—
                              (i) is not eligible for regular compensation or
                         extended benefits under State or Federal law or pan-
                         demic emergency unemployment compensation under
                         section 2107, including an individual who has
                         exhausted all rights to regular unemployment or
                         extended benefits under State or Federal law or pan-
                         demic emergency unemployment compensation under
                         section 2107; and
                              (ii) provides self-certification that the individual—
                                    (I) is otherwise able to work and available
                              for work within the meaning of applicable State
                              law, except the individual is unemployed, partially
                              unemployed, or unable or unavailable to work
                              because—
                                         (aa) the individual has been diagnosed
                                    with COVID–19 or is experiencing symptoms
                                    of COVID–19 and seeking a medical diagnosis;
                                         (bb) a member of the individual’s house-
                                    hold has been diagnosed with COVID–19;
                                         (cc) the individual is providing care for
                                    a family member or a member of the individ-
                                    ual’s household who has been diagnosed with
                                    COVID–19;
                                         (dd) a child or other person in the house-
                                    hold for which the individual has primary
                                    caregiving responsibility is unable to attend
                                    school or another facility that is closed as a
                                    direct result of the COVID–19 public health
                                    emergency and such school or facility care is
                                    required for the individual to work;
                                         (ee) the individual is unable to reach the
                                    place of employment because of a quarantine
                                    imposed as a direct result of the COVID–19
                                    public health emergency;
Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 57 of 72




                                      H. R. 748—123

                the Committee on Education and Labor of the House of Rep-
                resentatives, and the Committee on Appropriations of the House
                of Representatives of such waiver.
                     (3) PUBLICATION.—Not later than 30 days after granting
                a waiver under this section, the Secretary shall publish a
                notice of the Secretary’s decision (including which waiver was
                granted and the reason for granting the waiver) in the Federal
                Register and on the website of the Department of Education.
                     (4) REPORT.—Not later than 30 days after the date of
                enactment of this Act, the Secretary shall prepare and submit
                a report to the Committee on Health, Education, Labor, and
                Pensions and the Committee on Appropriations of the Senate,
                and the Committee on Education and Labor and the Committee
                on Appropriations of the House of Representatives, with rec-
                ommendations on any additional waivers under the Individuals
                with Disabilities Education Act (20 U.S.C. 1401 et seq.), the
                Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.), the
                Elementary and Secondary Education Act of 1965 (20 U.S.C.
                6301 et seq.), and the Carl D. Perkins Career and Technical
                Education Act of 2006 (20 U.S.C. 2301 et seq.) the Secretary
                believes are necessary to be enacted into law to provide limited
                flexibility to States and local educational agencies to meet
                the needs of students during the emergency involving Federal
                primary responsibility determined to exist by the President
                under section 501(b) of the Robert T. Stafford Disaster Relief
                and Emergency Assistance Act (42 U.S.C. 5191(b)) with respect
                to the Coronavirus Disease 2019 (COVID–19).
                (e) TERMS.—In this section, the term ‘‘State educational agency’’
           includes the Bureau of Indian Education, and the term ‘‘local edu-
           cational agency’’ includes Bureau of Indian Education funded
           schools operated pursuant to a grant under the Tribally Controlled
           Schools Act of 1988 (25 U.S.C. 2501 et seq.), or a contract under
           the Indian Self-Determination and Education Assistance Act (25
           U.S.C. 5301 et seq.).
           SEC. 3512. HBCU CAPITAL FINANCING.
               (a) DEFERMENT PERIOD.—
                    (1) IN GENERAL.—Notwithstanding any provision of title
               III of the Higher Education Act of 1965 (20 U.S.C. 1051 et
               seq.), or any regulation promulgated under such title, the Sec-
               retary may grant a deferment, for the duration of a qualifying
               emergency, to an institution that has received a loan under
               part D of title III of such Act (20 U.S.C. 1066 et seq.).
                    (2) TERMS.—During the deferment period granted under
               this subsection—
                         (A) the institution shall not be required to pay any
                    periodic installment of principal or interest required under
                    the loan agreement for such loan; and
                         (B) the Secretary shall make principal and interest
                    payments otherwise due under the loan agreement.
                    (3) CLOSING.—At the closing of a loan deferred under this
               subsection, terms shall be set under which the institution shall
               be required to repay the Secretary for the payments of principal
               and interest made by the Secretary during the deferment, on
               a schedule that begins upon repayment to the lender in full
               on the loan agreement, except in no case shall repayment
Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 58 of 72




                                      H. R. 748—124

                be required to begin before the date that is 1 full fiscal year
                after the date that is the end of the qualifying emergency.
                (b) TERMINATION DATE.—
                     (1) IN GENERAL.—The authority provided under this section
                to grant a loan deferment under subsection (a) shall terminate
                on the date on which the qualifying emergency is no longer
                in effect.
                     (2) DURATION.—Any provision of a loan agreement or insur-
                ance agreement modified by the authority under this section
                shall remain so modified for the duration of the period covered
                by the loan agreement or insurance agreement.
                (c) REPORT.—Not later than 180 days after the date of enact-
           ment of this Act, and every 180 days thereafter during the period
           beginning on the first day of the qualifying emergency and ending
           on September 30 of the fiscal year following the end of the qualifying
           emergency, the Secretary shall submit to the authorizing commit-
           tees (as defined in section 103 of the Higher Education Act of
           1965 (20 U.S.C. 1003)) a report that identifies each institution
           that received assistance under this section.
                (d) FUNDING.—There is hereby appropriated, out of any money
           in the Treasury not otherwise appropriated, $62,000,000 to carry
           out this section.
           SEC. 3513. TEMPORARY RELIEF FOR FEDERAL STUDENT LOAN BOR-
                       ROWERS.
                (a) IN GENERAL.—The Secretary shall suspend all payments
           due for loans made under part D and part B (that are held by
           the Department of Education) of title IV of the Higher Education
           Act of 1965 (20 U.S.C. 1087a et seq.; 1071 et seq.) through Sep-
           tember 30, 2020.
                (b) NO ACCRUAL OF INTEREST.—Notwithstanding any other
           provision of the Higher Education Act of 1965 (20 U.S.C. 1001
           et seq.), interest shall not accrue on a loan described under sub-
           section (a) for which payment was suspended for the period of
           the suspension.
                (c) CONSIDERATION OF PAYMENTS.—Notwithstanding any other
           provision of the Higher Education Act of 1965 (20 U.S.C. 1001
           et seq.), the Secretary shall deem each month for which a loan
           payment was suspended under this section as if the borrower of
           the loan had made a payment for the purpose of any loan forgive-
           ness program or loan rehabilitation program authorized under part
           D or B of title IV of the Higher Education Act of 1965 (20 U.S.C.
           1087a et seq.; 1071 et seq.) for which the borrower would have
           otherwise qualified.
                (d) REPORTING TO CONSUMER REPORTING AGENCIES.—During
           the period in which the Secretary suspends payments on a loan
           under subsection (a), the Secretary shall ensure that, for the pur-
           pose of reporting information about the loan to a consumer reporting
           agency, any payment that has been suspended is treated as if
           it were a regularly scheduled payment made by a borrower.
                (e) SUSPENDING INVOLUNTARY COLLECTION.—During the period
           in which the Secretary suspends payments on a loan under sub-
           section (a), the Secretary shall suspend all involuntary collection
           related to the loan, including—
                     (1) a wage garnishment authorized under section 488A
                of the Higher Education Act of 1965 (20 U.S.C. 1095a) or
                section 3720D of title 31, United States Code;
Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 59 of 72




                                        H. R. 748—125

                    (2) a reduction of tax refund by amount of debt authorized
               under section 3720A of title 31, United States Code, or section
               6402(d) of the Internal Revenue Code of 1986;
                    (3) a reduction of any other Federal benefit payment by
               administrative offset authorized under section 3716 of title
               31, United States Code (including a benefit payment due to
               an individual under the Social Security Act or any other provi-
               sion described in subsection (c)(3)(A)(i) of such section); and
                    (4) any other involuntary collection activity by the Sec-
               retary.
               (f) WAIVERS.—In carrying out this section, the Secretary may
           waive the application of—
                    (1) subchapter I of chapter 35 of title 44, United States
               Code (commonly known as the ‘‘Paperwork Reduction Act’’);
                    (2) the master calendar requirements under section 482
               of the Higher Education Act of 1965 (20 U.S.C. 1089);
                    (3) negotiated rulemaking under section 492 of the Higher
               Education Act of 1965 (20 U.S.C. 1098a); and
                    (4) the requirement to publish the notices related to the
               system of records of the agency before implementation required
               under paragraphs (4) and (11) of section 552a(e) of title 5,
               United States Code (commonly known as the ‘‘Privacy Act of
               1974’’), except that the notices shall be published not later
               than 180 days after the date of enactment of this Act.
               (g) NOTICE TO BORROWERS AND TRANSITION PERIOD.—To inform
           borrowers of the actions taken in accordance with this section
           and ensure an effective transition, the Secretary shall—
                    (1) not later than 15 days after the date of enactment
               of this Act, notify borrowers—
                         (A) of the actions taken in accordance with subsections
                    (a) and (b) for whom payments have been suspended and
                    interest waived;
                         (B) of the actions taken in accordance with subsection
                    (e) for whom collections have been suspended;
                         (C) of the option to continue making payments toward
                    principal; and
                         (D) that the program under this section is a temporary
                    program.
                    (2) beginning on August 1, 2020, carry out a program
               to provide not less than 6 notices by postal mail, telephone,
               or electronic communication to borrowers indicating—
                         (A) when the borrower’s normal payment obligations
                    will resume; and
                         (B) that the borrower has the option to enroll in
                    income-driven repayment, including a brief description of
                    such options.
           SEC.    3514.   PROVISIONS RELATED TO THE CORPORATION             FOR
                           NATIONAL AND COMMUNITY SERVICE.
                  (a) ACCRUAL OF SERVICE HOURS.—
                       (1) ACCRUAL THROUGH OTHER SERVICE HOURS.—
                            (A) IN GENERAL.—Notwithstanding any other provision
                       of the Domestic Volunteer Service Act of 1973 (42 U.S.C.
                       4950 et seq.) or the National and Community Service Act
                       of 1990 (42 U.S.C. 12501 et seq.), the Corporation for
                       National and Community Service shall allow an individual
                       described in subparagraph (B) to accrue other service hours
Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 60 of 72




                                      H. R. 748—235

                                  RELATED AGENCIES
                              LEGAL SERVICES CORPORATION
                     PAYMENT TO THE LEGAL SERVICES CORPORATION

                For an additional amount for ‘‘Payment to the Legal Services
           Corporation’’, $50,000,000, to prevent, prepare for, and respond
           to coronavirus, domestically or internationally: Provided, That none
           of the funds appropriated under this heading in this Act to the
           Legal Services Corporation shall be expended for any purpose
           prohibited or limited by, or contrary to any of the provisions of,
           sections 501, 502, 503, 504, 505, and 506 of Public Law 105–
           119, and all funds appropriated in this Act to the Legal Services
           Corporation shall be subject to the same terms and conditions
           set forth in such sections, except that all references in sections
           502 and 503 to 1997 and 1998 shall be deemed to refer instead
           to 2019 and 2020, respectively, and except that sections 501 and
           503 of Public Law 104–134 (referenced by Public Law 105–119)
           shall not apply to the amount made available under this heading:
           Provided further, That for the purposes of this Act, the Legal
           Services Corporation shall be considered an agency of the United
           States Government: Provided further, That such amount is des-
           ignated by the Congress as being for an emergency requirement
           pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and
           Emergency Deficit Control Act of 1985.
                         GENERAL PROVISIONS—THIS TITLE
                SEC. 12001. Amounts provided by the Consolidated Appropria-
           tions Act, 2020, (Public Law 116–93) for the Hollings Manufacturing
           Extension Partnership under the heading ‘‘National Institute of
           Standards and Technology—Industrial Technology Services’’ shall
           not be subject to cost share requirements under 15 U.S.C.
           278k(e)(2): Provided, That the authority made available pursuant
           to this section shall be elective for any Manufacturing Extension
           Partnership Center that also receives funding from a State that
           is conditioned upon the application of a Federal cost sharing require-
           ment.
                SEC. 12002. (a) Funds appropriated in this title for the National
           Science Foundation may be made available to restore amounts,
           either directly or through reimbursement, for obligations incurred
           by the National Science Foundation for research grants and other
           necessary expenses to prevent, prepare for, and respond to
           coronavirus, domestically or internationally, prior to the date of
           enactment of this Act.
                (b) Grants or cooperative agreements made by the National
           Science Foundation under this title, to carry out research grants
           and other necessary expenses to prevent, prepare for, and respond
           to coronavirus, domestically or internationally, shall include
           amounts to reimburse costs for these purposes incurred between
           January 20, 2020, and the date of issuance of such grants or
           agreements.
                                   BUREAU OF PRISONS

               SEC. 12003. (a) DEFINITIONS.—In this section—
                   (1) the term ‘‘Bureau’’ means the Bureau of Prisons;
Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 61 of 72




                                      H. R. 748—236

                    (2) the term ‘‘covered emergency period’’ means the period
               beginning on the date on which the President declared a
               national emergency under the National Emergencies Act (50
               U.S.C. 1601 et seq.) with respect to the Coronavirus Disease
               2019 (COVID–19) and ending on the date that is 30 days
               after the date on which the national emergency declaration
               terminates; and
                    (3) the term ‘‘Secretary’’ means the Secretary of Health
               and Human Services.
               (b) SUPPLY OF PERSONAL PROTECTIVE EQUIPMENT AND TEST
           KITS TO BUREAU OF PRISONS; HOME CONFINEMENT AUTHORITY.—
                    (1) PERSONAL PROTECTIVE EQUIPMENT AND TEST KITS.—
                         (A) FINDINGS.—Congress finds the following:
                              (i) There is an urgent need for personal protective
                         equipment and test kits to the Bureau based on the
                         density of the inmate population, the high traffic, the
                         high volume of inmates, the high rate of turnover
                         of inmates and personnel, and the number of high-
                         security areas, within the facilities of the Bureau.
                              (ii) The inability of the Bureau to secure the pur-
                         chase of infectious disease personal protective equip-
                         ment and related supplies now and in the future is
                         a vulnerability.
                              (iii) The Bureau is currently competing in and
                         engaging the same landscape of vendors as all other
                         Federal agencies and private entities.
                              (iv) The ability of the Bureau to purchase needed
                         equipment and supplies is currently subject to an indi-
                         vidual manufacturer’s specific recognition of the
                         Bureau as a priority and subsequent allocation of the
                         inventory of the manufacturer to the Bureau.
                         (B) CONSIDERATION.—The Secretary shall appro-
                    priately consider, relative to other priorities of the Depart-
                    ment of Health and Human Services for high-risk and
                    high-need populations, the distribution of infectious disease
                    personal protective equipment and COVID–19 test kits to
                    the Bureau for use by inmates and personnel of the Bureau.
                    (2) HOME CONFINEMENT AUTHORITY.—During the covered
               emergency period, if the Attorney General finds that emergency
               conditions will materially affect the functioning of the Bureau,
               the Director of the Bureau may lengthen the maximum amount
               of time for which the Director is authorized to place a prisoner
               in home confinement under the first sentence of section
               3624(c)(2) of title 18, United States Code, as the Director deter-
               mines appropriate.
               (c) VIDEO VISITATION.—
                    (1) IN GENERAL.—During the covered emergency period,
               if the Attorney General finds that emergency conditions will
               materially affect the functioning of the Bureau, the Director
               of the Bureau shall promulgate rules regarding the ability
               of inmates to conduct visitation through video teleconferencing
               and telephonically, free of charge to inmates, during the covered
               emergency period.
                    (2) EXEMPTION FROM NOTICE-AND-COMMENT RULEMAKING
               REQUIREMENTS.—Section 553 of title 5, United States Code,
               shall not apply to the promulgation of rules under paragraph
               (1) of this subsection.
Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 62 of 72




                                      H. R. 748—237

                (d) EMERGENCY REQUIREMENT.—The amount provided by this
           section is designated by the Congress as being for an emergency
           requirement pursuant to section 251(b)(2)(A)(i) of the Balanced
           Budget and Emergency Deficit Control Act of 1985.

             TEMPORARY AUTHORITY OF DIRECTOR OF THE USPTO DURING THE
                              COVID–19 EMERGENCY.

                SEC. 12004. (a) IN GENERAL.—During the emergency period
           described in subsection (e), the Director may toll, waive, adjust,
           or modify, any timing deadline established by title 35, United
           States Code, the Trademark Act, section 18 of the Leahy-Smith
           America Invents Act (35 U.S.C. 321 note), or regulations promul-
           gated thereunder, in effect during such period, if the Director deter-
           mines that the emergency related to such period—
                     (1) materially affects the functioning of the Patent and
                Trademark Office;
                     (2) prejudices the rights of applicants, registrants, patent
                owners, or others appearing before the Office; or
                     (3) prevents applicants, registrants, patent owners, or
                others appearing before the Office from filing a document or
                fee with the Office.
                (b) PUBLIC NOTICE.—If the Director determines that tolling,
           waiving, adjusting, or modifying a timing deadline under subsection
           (a) is appropriate, the Director shall publish publicly a notice to
           such effect.
                (c) STATEMENT REQUIRED.—Not later than 20 days after the
           Director tolls, waives, adjusts, or modifies a timing deadline under
           subsection (a) and such toll, waiver, adjustment, or modification
           is in effect for a consecutive or cumulative period exceeding 120
           days, the Director shall submit to Congress a statement describing
           the action taken, relevant background, and rationale for the period
           of tolling, waiver, adjustment, or modification.
                (d) OTHER LAWS.—Notwithstanding section 301 of the National
           Emergencies Act (50 U.S.C. 1631), the authority of the Director
           under subsection (a) is not contingent on a specification made
           by the President under such section or any other requirement
           under that Act (other than the emergency declaration under section
           201(a) of such Act (50 U.S.C. 1621(a))). The authority described
           in this section supersedes the authority of title II of the National
           Emergencies Act (50 U.S.C. 1621 et seq.).
                (e) EMERGENCY PERIOD.—The emergency period described in
           this subsection includes the duration of the portion of the emergency
           declared by the President pursuant to the National Emergencies
           Act on March 13, 2020, as a result of the COVID–19 outbreak
           (and any renewal thereof) beginning on or after the date of the
           enactment of this section and the 60 day period following such
           duration.
                (f) RULE OF CONSTRUCTION.—Nothing in this section may be
           construed as limiting other statutory authorities the Director may
           have to grant relief regarding filings or deadlines.
                (g) SUNSET.—Notwithstanding subsection (a), the authorities
           provided under this section shall expire upon the expiration of
           the 2-year period after the date of the enactment of this section.
                (h) DEFINITIONS.—In this section:
Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 63 of 72




                                      H. R. 748—278

           that CCDBG State plans do not need to be amended prior to
           utilizing existing authorities in the CCDBG Act for the purposes
           provided herein: Provided further, That States, Territories, and
           Tribes are authorized to use funds appropriated under this heading
           in this Act to provide child care assistance to health care sector
           employees, emergency responders, sanitation workers, and other
           workers deemed essential during the response to coronavirus by
           public officials, without regard to the income eligibility requirements
           of section 658P(4) of such Act: Provided further, That funds appro-
           priated under this heading in this Act shall be available to eligible
           child care providers under section 658P(6) of the CCDBG Act,
           even if such providers were not receiving CCDBG assistance prior
           to the public health emergency as a result of the coronavirus,
           for the purposes of cleaning and sanitation, and other activities
           necessary to maintain or resume the operation of programs: Pro-
           vided further, That payments made under this heading in this
           Act may be obligated in this fiscal year or the succeeding two
           fiscal years: Provided further, That funds appropriated under this
           heading in this Act may be made available to restore amounts,
           either directly or through reimbursement, for obligations incurred
           to prevent, prepare for, and respond to coronavirus, domestically
           or internationally, prior to the date of enactment of this Act: Pro-
           vided further, That such amount is designated by the Congress
           as being for an emergency requirement pursuant to section
           251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Con-
           trol Act of 1985.

                       CHILDREN AND FAMILIES SERVICES PROGRAMS

                For an additional amount for ‘‘Children and Families Services
           Programs’’, $1,874,000,000, to remain available through September
           30, 2021, to prevent, prepare for, and respond to coronavirus, domes-
           tically or internationally, which shall be used as follows: (1)
           $1,000,000,000 for carrying out activities under sections 674
           through 679 of the Community Services Block Grant Act, including
           for federal administrative expenses, and of which no part shall
           be subject to section 674(b)(3) of such Act: Provided, That to the
           extent Community Services Block Grant funds are distributed as
           grant funds by a State to an eligible entity as provided under
           such Act, and have not been expended by such entity, they shall
           remain with such entity for carryover into the next two fiscal
           years for expenditure by such entity consistent with program pur-
           pose: Provided further, That for services furnished under such Act
           during fiscal years 2020 and 2021, States may apply the last sen-
           tence of section 673(2) of such Act by substituting ‘‘200 percent’’
           for ‘‘125 percent’’; (2) $750,000,000 for making payments under
           the Head Start Act, including for Federal administrative expenses,
           and allocated in an amount that bears the same ratio to such
           portion as the number of enrolled children served by the agency
           involved bears to the number of enrolled children by all Head
           Start agencies: Provided further, That none of the funds appro-
           priated in this paragraph shall be included in the calculation of
           the ‘‘base grant’’ in subsequent fiscal years, as such term is defined
           in sections 640(a)(7)(A), 641A(h)(1)(B), or 645(d)(3) of the Head
           Start Act: Provided further, That funds appropriated in this para-
           graph are not subject to the allocation requirements of section
           640(a) of the Head Start Act: Provided further, That up to
Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 64 of 72




                                      H. R. 748—279

           $500,000,000 shall be available for the purpose of operating supple-
           mental summer programs through non-competitive grant supple-
           ments to existing grantees determined to be most ready to operate
           those programs by the Office of Head Start; (3) $2,000,000 for
           the National Domestic Violence Hotline as authorized by section
           303(b) of the Family Violence Prevention and Services Act: Provided
           further, That the Secretary may make such funds available for
           providing hotline services remotely; (4) $45,000,000 for Family
           Violence Prevention and Services formula grants as authorized
           by section 303(a) of the Family Violence and Prevention and Serv-
           ices Act with such funds available to grantees without regard to
           matching requirements under section 306(c)(4) of such Act: Provided
           further, That the Secretary may make such funds available for
           providing temporary housing and assistance to victims of family,
           domestic, and dating violence; (5) $25,000,000 for carrying out
           activities under the Runaway and Homeless Youth Act: Provided
           further, That such amounts shall be used to supplement, not sup-
           plant, existing funds and shall be available without regard to
           matching requirements; (6) $45,000,000 shall be used for child
           welfare services as authorized by subpart 1 of part B of title
           IV of the Social Security Act (other than sections 426, 427, and
           429 of such subpart), with such funds available to grantees without
           regard to matching requirements under section 424(a) of that Act
           or any applicable reductions in federal financial participation under
           section 424(f) of that Act; and (7) $7,000,000 for Federal administra-
           tive expenses: Provided further, That funds appropriated under
           this heading in this Act may be made available to restore amounts,
           either directly or through reimbursement, for obligations incurred
           to prevent, prepare for, and respond to coronavirus, domestically
           or internationally, prior to the date of enactment of this Act: Pro-
           vided further, That such amount is designated by the Congress
           as being for an emergency requirement pursuant to section
           251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Con-
           trol Act of 1985.

                         ADMINISTRATION    FOR   COMMUNITY LIVING

                        AGING AND DISABILITY SERVICES PROGRAMS

                For an additional amount for ‘‘Aging and Disability Services
           Programs’’, $955,000,000, to remain available until September 30,
           2021, to prevent, prepare for, and respond to coronavirus, domesti-
           cally or internationally: Provided, That of the amount made avail-
           able under this heading in this Act to prevent, prepare for, and
           respond to coronavirus, $820,000,000 shall be for activities author-
           ized under the Older Americans Act of 1965 (‘‘OAA’’), including
           $200,000,000 for supportive services under part B of title III;
           $480,000,000 for nutrition services under subparts 1 and 2 of part
           C of title III; $20,000,000 for nutrition services under title VI;
           $100,000,000 for support services for family caregivers under part
           E of title III; and $20,000,000 for elder rights protection activities,
           including the long-term ombudsman program under title VII of
           such Act: Provided further, That of the amount made available
           under this heading in this Act, $50,000,000 shall be for aging
           and disability resource centers authorized in sections 202(b) and
           411 of the OAA to prevent, prepare for, and respond to coronavirus:
           Provided further, That of the amount made available under this
Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 65 of 72




                                       H. R. 748—280

           heading in this Act to prevent, prepare for, and respond to
           coronavirus, $85,000,000 shall be available for centers for inde-
           pendent living that have received grants funded under part C
           of chapter I of title VII of the Rehabilitation Act of 1973: Provided
           further, That to facilitate State use of funds provided under this
           heading in this Act, matching requirements under sections
           304(d)(1)(D) and 373(g)(2) of the OAA shall not apply to funds
           made available under this heading in this Act: Provided further,
           That the transfer authority under section 308(b)(4)(A) of the OAA
           shall apply to funds made available under this heading in this
           Act by substituting ‘‘100 percent’’ for ‘‘40 percent’’: Provided further,
           That the State Long-Term Care Ombudsman shall have continuing
           direct access (or other access through the use of technology) to
           residents of long-term care facilities during any portion of the
           public health emergency relating to coronavirus beginning on the
           date of enactment of this Act and ending on September 30, 2020,
           to provide services described in section 712(a)(3)(B) of the OAA:
           Provided further, That such amount is designated by the Congress
           as being for an emergency requirement pursuant to section
           251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Con-
           trol Act of 1985.

                                 OFFICE   OF THE   SECRETARY

                 PUBLIC HEALTH AND SOCIAL SERVICES EMERGENCY FUND

                              (INCLUDING TRANSFER OF FUNDS)

                For an additional amount for ‘‘Public Health and Social Services
           Emergency Fund’’, $27,014,500,000, to remain available until Sep-
           tember 30, 2024, to prevent, prepare for, and respond to coronavirus,
           domestically or internationally, including the development of nec-
           essary countermeasures and vaccines, prioritizing platform-based
           technologies with U.S.-based manufacturing capabilities, the pur-
           chase of vaccines, therapeutics, diagnostics, necessary medical sup-
           plies, as well as medical surge capacity, addressing blood supply
           chain, workforce modernization, telehealth access and infrastruc-
           ture, initial advanced manufacturing, novel dispensing, enhance-
           ments to the U.S. Commissioned Corps, and other preparedness
           and response activities: Provided, That funds appropriated under
           this paragraph in this Act may be used to develop and demonstrate
           innovations and enhancements to manufacturing platforms to sup-
           port such capabilities: Provided further, That the Secretary of
           Health and Human Services shall purchase vaccines developed
           using funds made available under this paragraph in this Act to
           respond to an outbreak or pandemic related to coronavirus in quan-
           tities determined by the Secretary to be adequate to address the
           public health need: Provided further, That products purchased by
           the Federal government with funds made available under this para-
           graph in this Act, including vaccines, therapeutics, and diagnostics,
           shall be purchased in accordance with Federal Acquisition Regula-
           tion guidance on fair and reasonable pricing: Provided further,
           That the Secretary may take such measures authorized under cur-
           rent law to ensure that vaccines, therapeutics, and diagnostics
           developed from funds provided in this Act will be affordable in
           the commercial market: Provided further, That in carrying out
           the previous proviso, the Secretary shall not take actions that
Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 66 of 72




                                      H. R. 748—284

           to the Committees on Appropriations of the House of Representa-
           tives and the Senate on obligation of funds, including obligations
           to such eligible health care providers summarized by State of the
           payment receipt: Provided further, That such reports shall be
           updated and submitted to such Committees every 60 days until
           funds are expended: Provided further, That such amount is des-
           ignated by the Congress as being for an emergency requirement
           pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and
           Emergency Deficit Control Act of 1985.

                            DEPARTMENT OF EDUCATION

                             EDUCATION STABILIZATION FUND

               For an additional amount for ‘‘Education Stabilization Fund’’,
           $30,750,000,000, to remain available through September 30, 2021,
           to prevent, prepare for, and respond to coronavirus, domestically
           or internationally: Provided, That such amount is designated by
           the Congress as being for an emergency requirement pursuant
           to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency
           Deficit Control Act of 1985.

                                   GENERAL PROVISIONS

                             EDUCATION STABILIZATION FUND

               SEC. 18001. (a) ALLOCATIONS.—From the amount made avail-
           able under this heading in this Act to carry out the Education
           Stabilization Fund, the Secretary shall first allocate—
                    (1) not more than 1/2 of 1 percent to the outlying areas
               on the basis of their respective needs, as determined by the
               Secretary, in consultation with the Secretary of the Interior;
                    (2) one-half of 1 percent for the Secretary of Interior, in
               consultation with the Secretary of Education, for programs
               operated or funded by the Bureau of Indian Education; and
                    (3) 1 percent for grants to States with the highest
               coronavirus burden to support activities under this heading
               in this Act, for which the Secretary shall issue a notice inviting
               applications not later than 30 days of enactment of this Act
               and approve or deny applications not later than 30 days after
               receipt.
               (b) RESERVATIONS.—After carrying out subsection (a), the Sec-
           retary shall reserve the remaining funds made available as follows:
                    (1) 9.8 percent to carry out section 18002 of this title.
                    (2) 43.9 percent to carry out section 18003 of this title.
                    (3) 46.3 percent to carry out section 18004 of this title.

                    GOVERNOR’S EMERGENCY EDUCATION RELIEF FUND

                SEC. 18002. (a) GRANTS.—From funds reserved under section
           18001(b)(1) of this title, the Secretary shall make Emergency Edu-
           cation Relief grants to the Governor of each State with an approved
           application. The Secretary shall issue a notice inviting applications
           not later than 30 days of enactment of this Act and shall approve
           or deny applications not later than 30 days after receipt.
                (b) ALLOCATIONS.—The amount of each grant under subsection
           (a) shall be allocated by the Secretary to each State as follows:
Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 67 of 72




                                      H. R. 748—285

                     (1) 60 percent on the basis of their relative population
                of individuals aged 5 through 24.
                     (2) 40 percent on the basis of their relative number of
                children counted under section 1124(c) of the Elementary and
                Secondary Education Act of 1965 (referred to under this heading
                as ‘‘ESEA’’).
                (c) USES OF FUNDS.—Grant funds awarded under subsection
           (b) may be used to—
                     (1) provide emergency support through grants to local edu-
                cational agencies that the State educational agency deems have
                been most significantly impacted by coronavirus to support
                the ability of such local educational agencies to continue to
                provide educational services to their students and to support
                the on-going functionality of the local educational agency;
                     (2) provide emergency support through grants to institu-
                tions of higher education serving students within the State
                that the Governor determines have been most significantly
                impacted by coronavirus to support the ability of such institu-
                tions to continue to provide educational services and support
                the on-going functionality of the institution; and
                     (3) provide support to any other institution of higher edu-
                cation, local educational agency, or education related entity
                within the State that the Governor deems essential for carrying
                out emergency educational services to students for authorized
                activities described in section 18003(d)(1) of this title or the
                Higher Education Act, the provision of child care and early
                childhood education, social and emotional support, and the
                protection of education-related jobs.
                (d) REALLOCATION.—Each Governor shall return to the Sec-
           retary any funds received under this section that the Governor
           does not award within one year of receiving such funds and the
           Secretary shall reallocate such funds to the remaining States in
           accordance with subsection (b).

             ELEMENTARY AND SECONDARY SCHOOL EMERGENCY RELIEF FUND

                SEC. 18003. (a) GRANTS.—From funds reserved under section
           18001(b)(2) of this title, the Secretary shall make elementary and
           secondary school emergency relief grants to each State educational
           agency with an approved application. The Secretary shall issue
           a notice inviting applications not later than 30 days of enactment
           of this Act and approve or deny applications not later than 30
           days after receipt.
                (b) ALLOCATIONS TO STATES.—The amount of each grant under
           subsection (a) shall be allocated by the Secretary to each State
           in the same proportion as each State received under part A of
           title I of the ESEA of 1965 in the most recent fiscal year.
                (c) SUBGRANTS TO LOCAL EDUCATIONAL AGENCIES.—Each State
           shall allocate not less than 90 percent of the grant funds awarded
           to the State under this section as subgrants to local educational
           agencies (including charter schools that are local educational agen-
           cies) in the State in proportion to the amount of funds such local
           educational agencies and charter schools that are local educational
           agencies received under part A of title I of the ESEA of 1965
           in the most recent fiscal year.
                (d) USES OF FUNDS.—A local educational agency that receives
           funds under this title may use the funds for any of the following:
Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 68 of 72




                                   H. R. 748—286

                  (1) Any activity authorized by the ESEA of 1965, including
             the Native Hawaiian Education Act and the Alaska Native
             Educational Equity, Support, and Assistance Act (20 U.S.C.
             6301 et seq.), the Individuals with Disabilities Education Act
             (20 U.S.C. 1400 et seq.) (‘‘IDEA’’), the Adult Education and
             Family Literacy Act (20 U.S.C. 1400 et seq.), the Carl D.
             Perkins Career and Technical Education Act of 2006 (20 U.S.C.
             2301 et seq.) (‘‘the Perkins Act’’), or subtitle B of title VII
             of the McKinney-Vento Homeless Assistance Act (42 U.S.C.
             11431 et seq.).
                  (2) Coordination of preparedness and response efforts of
             local educational agencies with State, local, Tribal, and terri-
             torial public health departments, and other relevant agencies,
             to improve coordinated responses among such entities to pre-
             vent, prepare for, and respond to coronavirus.
                  (3) Providing principals and others school leaders with
             the resources necessary to address the needs of their individual
             schools.
                  (4) Activities to address the unique needs of low-income
             children or students, children with disabilities, English
             learners, racial and ethnic minorities, students experiencing
             homelessness, and foster care youth, including how outreach
             and service delivery will meet the needs of each population.
                  (5) Developing and implementing procedures and systems
             to improve the preparedness and response efforts of local edu-
             cational agencies.
                  (6) Training and professional development for staff of the
             local educational agency on sanitation and minimizing the
             spread of infectious diseases.
                  (7) Purchasing supplies to sanitize and clean the facilities
             of a local educational agency, including buildings operated by
             such agency.
                  (8) Planning for and coordinating during long-term clo-
             sures, including for how to provide meals to eligible students,
             how to provide technology for online learning to all students,
             how to provide guidance for carrying out requirements under
             the Individuals with Disabilities Education Act (20 U.S.C. 1401
             et seq.) and how to ensure other educational services can con-
             tinue to be provided consistent with all Federal, State, and
             local requirements.
                  (9) Purchasing educational technology (including hardware,
             software, and connectivity) for students who are served by
             the local educational agency that aids in regular and sub-
             stantive educational interaction between students and their
             classroom instructors, including low-income students and stu-
             dents with disabilities, which may include assistive technology
             or adaptive equipment.
                  (10) Providing mental health services and supports.
                  (11) Planning and implementing activities related to
             summer learning and supplemental afterschool programs,
             including providing classroom instruction or online learning
             during the summer months and addressing the needs of low-
             income students, students with disabilities, English learners,
             migrant students, students experiencing homelessness, and
             children in foster care.
                  (12) Other activities that are necessary to maintain the
             operation of and continuity of services in local educational
Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 69 of 72




                                      H. R. 748—287

                agencies and continuing to employ existing staff of the local
                educational agency.
                (e) STATE FUNDING.—With funds not otherwise allocated under
           subsection (c), a State may reserve not more than 1/2 of 1 percent
           for administrative costs and the remainder for emergency needs
           as determined by the state educational agency to address issues
           responding to coronavirus, which may be addressed through the
           use of grants or contracts.
                (f) REALLOCATION.—A State shall return to the Secretary any
           funds received under this section that the State does not award
           within 1 year of receiving such funds and the Secretary shall
           reallocate such funds to the remaining States in accordance with
           subsection (b).

                      HIGHER EDUCATION EMERGENCY RELIEF FUND

               SEC. 18004. (a) IN GENERAL.—The Secretary shall allocate
           funding under this section as follows:
                    (1) 90 percent to each institution of higher education to
               prevent, prepare for, and respond to coronavirus, by appor-
               tioning it—
                         (A) 75 percent according to the relative share of full-
                    time equivalent enrollment of Federal Pell Grant recipients
                    who are not exclusively enrolled in distance education
                    courses prior to the coronavirus emergency; and
                         (B) 25 percent according to the relative share of full-
                    time equivalent enrollment of students who were not Fed-
                    eral Pell Grant recipients who are not exclusively enrolled
                    in distance education courses prior to the coronavirus emer-
                    gency.
                    (2) 7.5 percent for additional awards under parts A and
               B of title III, parts A and B of title V, and subpart 4 of
               part A of title VII of the Higher Education Act to address
               needs directly related to coronavirus, that shall be in addition
               to awards made in section 18004(a)(1) of this title, and allocated
               by the Secretary proportionally to such programs based on
               the relative share of funding appropriated to such programs
               in the Further Consolidated Appropriations Act, 2020 (Public
               Law 116–94) and which may be used to defray expenses
               (including lost revenue, reimbursement for expenses already
               incurred, technology costs associated with a transition to dis-
               tance education, faculty and staff trainings, payroll) incurred
               by institutions of higher education and for grants to students
               for any component of the student’s cost of attendance (as defined
               under section 472 of the Higher Education Act), including food,
               housing, course materials, technology, health care, and child
               care.
                    (3) 2.5 percent for part B of title VII of the Higher Edu-
               cation Act for institutions of higher education that the Secretary
               determines have the greatest unmet needs related to
               coronavirus, which may be used to defray expenses (including
               lost revenue, reimbursement for expenses already incurred,
               technology costs associated with a transition to distance edu-
               cation, faculty and staff trainings, payroll) incurred by institu-
               tions of higher education and for grants to students for any
               component of the student’s cost of attendance (as defined under
               section 472 of the Higher Education Act), including food,
Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 70 of 72




                                      H. R. 748—288

                housing, course materials, technology, health care, and child
                care.
                (b) DISTRIBUTION.—The funds made available to each institu-
           tion under subsection (a)(1) shall be distributed by the Secretary
           using the same systems as the Secretary otherwise distributes
           funding to each institution under title IV of the Higher Education
           Act of 1965 (20 U.S.C. 1001 et seq.).
                (c) USES OF FUNDS.—Except as otherwise specified in subsection
           (a), an institution of higher education receiving funds under this
           section may use the funds received to cover any costs associated
           with significant changes to the delivery of instruction due to the
           coronavirus, so long as such costs do not include payment to contrac-
           tors for the provision of pre-enrollment recruitment activities;
           endowments; or capital outlays associated with facilities related
           to athletics, sectarian instruction, or religious worship. Institutions
           of higher education shall use no less than 50 percent of such
           funds to provide emergency financial aid grants to students for
           expenses related to the disruption of campus operations due to
           coronavirus (including eligible expenses under a student’s cost of
           attendance, such as food, housing, course materials, technology,
           health care, and child care).
                (d) SPECIAL PROVISIONS.—(1) In awarding grants under section
           18004(a)(3) of this title, the Secretary shall give priority to any
           institution of higher education that is not otherwise eligible for
           funding under paragraphs (1) and (2) of section 18004(a) of this
           title of at least $500,000 and demonstrates significant unmet needs
           related to expenses associated with coronavirus.
                (2) A Historically Black College and University or a Minority
           Serving Institution may use prior awards provided under titles
           III, V, and VII of the Higher Education Act to prevent, prepare
           for, and respond to coronavirus.
                (e) REPORT.—An institution receiving funds under this section
           shall submit a report to the Secretary, at such time and in such
           manner as the Secretary may require, that describes the use of
           funds provided under this section.

                           ASSISTANCE TO NON-PUBLIC SCHOOLS

                SEC. 18005. (a) IN GENERAL.—A local educational agency
           receiving funds under sections 18002 or 18003 of this title shall
           provide equitable services in the same manner as provided under
           section 1117 of the ESEA of 1965 to students and teachers in
           non-public schools, as determined in consultation with representa-
           tives of non-public schools.
                (b) PUBLIC CONTROL OF FUNDS.—The control of funds for the
           services and assistance provided to a non-public school under sub-
           section (a), and title to materials, equipment, and property pur-
           chased with such funds, shall be in a public agency, and a public
           agency shall administer such funds, materials, equipment, and prop-
           erty and shall provide such services (or may contract for the provi-
           sion of such services with a public or private entity).

                           CONTINUED PAYMENT TO EMPLOYEES

                SEC. 18006. A local educational agency, State, institution of
           higher education, or other entity that receives funds under ‘‘Edu-
           cation Stabilization Fund’’, shall to the greatest extent practicable,
Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 71 of 72




                                      H. R. 748—289

           continue to pay its employees and contractors during the period
           of any disruptions or closures related to coronavirus.

                                        DEFINITIONS

               SEC. 18007. Except as otherwise provided in sections 18001–
           18006 of this title, as used in such sections—
                    (1) the terms ‘‘elementary education’’ and ‘‘secondary edu-
               cation’’ have the meaning given such terms under State law;
                    (2) the term ‘‘institution of higher education’’ has the
               meaning given such term in title I of the Higher Education
               Act of 1965 (20 U.S.C. 1001 et seq.);
                    (3) the term ‘‘Secretary’’ means the Secretary of Education;
                    (4) the term ‘‘State’’ means each of the 50 States, the
               District of Columbia, and the Commonwealth of Puerto Rico;
                    (5) the term ‘‘cost of attendance’’ has the meaning given
               such term in section 472 of the Higher Education Act of 1965.
                    (6) the term ‘‘Non-public school’’ means a non-public
               elementary and secondary school that (A) is accredited, licensed,
               or otherwise operates in accordance with State law; and (B)
               was in existence prior to the date of the qualifying emergency
               for which grants are awarded under this section;
                    (7) the term ‘‘public school’’ means a public elementary
               or secondary school; and
                    (8) any other term used that is defined in section 8101
               of the Elementary and Secondary Education Act of 1965 (20
               U.S.C. 7801) shall have the meaning given the term in such
               section.

                                 MAINTENANCE OF EFFORT

                SEC. 18008. (a) A State’s application for funds to carry out
           sections 18002 or 18003 of this title shall include assurances that
           the State will maintain support for elementary and secondary edu-
           cation, and State support for higher education (which shall include
           State funding to institutions of higher education and state need-
           based financial aid, and shall not include support for capital projects
           or for research and development or tuition and fees paid by stu-
           dents) in fiscal years 2020 and 2021 at least at the levels of
           such support that is the average of such State’s support for
           elementary and secondary education and for higher education pro-
           vided in the 3 fiscal years preceding the date of enactment of
           this Act.
                (b) The secretary may waive the requirement in subsection
           (a) for the purpose of relieving fiscal burdens on States that have
           experienced a precipitous decline in financial resources.

                        SAFE SCHOOLS AND CITIZENSHIP EDUCATION

                For an additional amount for ‘‘Safe Schools and Citizenship
           Education’’, $100,000,000, to remain available through September
           30, 2021, to prevent, prepare for, and respond to coronavirus, domes-
           tically or internationally, to supplement funds otherwise available
           for ‘‘Project SERV’’, including to help elementary, secondary and
           postsecondary schools clean and disinfect affected schools, and assist
           in counseling and distance learning and associated costs: Provided,
           That such amount is designated by the Congress as being for
Case 3:20-cv-04478-SK Document 35 Filed 07/20/20 Page 72 of 72




                                      H. R. 748—290

           an emergency requirement pursuant to section 251(b)(2)(A)(i) of
           the Balanced Budget and Emergency Deficit Control Act of 1985.

                                 GALLAUDET UNIVERSITY

                For an additional amount for ‘‘Gallaudet University’’,
           $7,000,000, to remain available through September 30, 2021, to
           prevent, prepare for, and respond to coronavirus, domestically or
           internationally, including to help defray the expenses directly
           caused by coronavirus and to enable grants to students for expenses
           directly related to coronavirus and the disruption of university
           operations: Provided, That such amount is designated by the Con-
           gress as being for an emergency requirement pursuant to section
           251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Con-
           trol Act of 1985.
                              STUDENT AID ADMINISTRATION
               For an additional amount for ‘‘Student Aid Administration’’,
           $40,000,000, to remain available through September 30, 2021, to
           prevent, prepare for, and respond to coronavirus, domestically or
           internationally, for carrying out part D of title I, and subparts
           1, 3, 9 and 10 of part A, and parts B, C, D, and E of title
           IV of the HEA, and subpart 1 of part A of title VII of the Public
           Health Service Act: Provided, That such amount is designated by
           the Congress as being for an emergency requirement pursuant
           to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency
           Deficit Control Act of 1985.

                                  HOWARD UNIVERSITY
                For an additional amount for ‘‘Howard University’’, $13,000,000,
           to remain available through September 30, 2021, to prevent, prepare
           for, and respond to coronavirus, domestically or internationally,
           including to help defray the expenses directly caused by coronavirus
           and to enable grants to students for expenses directly related to
           coronavirus and the disruption of university operations: Provided,
           That such amount is designated by the Congress as being for
           an emergency requirement pursuant to section 251(b)(2)(A)(i) of
           the Balanced Budget and Emergency Deficit Control Act of 1985.

                              DEPARTMENTAL MANAGEMENT

                                PROGRAM ADMINISTRATION

                For an additional amount for ‘‘Program Administration’’,
           $8,000,000, to remain available through September 30, 2021 to
           prevent, prepare for, and respond to coronavirus, domestically or
           internationally: Provided, That such amount is designated by the
           Congress as being for an emergency requirement pursuant to section
           251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Con-
           trol Act of 1985.

                           OFFICE OF THE INSPECTOR GENERAL

               For an additional amount for ‘‘Office of the Inspector General’’,
           $7,000,000, to remain available through September 30, 2022, to
           prevent, prepare for, and respond to coronavirus, domestically or
